FOUR YEAR CREDIT AGREEMENT
 
Dated as of December 6, 2010
 
AT&T INC., a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
the signature pages hereof, CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN
SECURITIES LLC, BARCLAYS CAPITAL, the investment banking division of Barclays
Bank PLC and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as joint lead
arrangers and joint bookrunners, JPMORGAN CHASE BANK, N.A., as syndication
agent, BANK OF AMERICA N.A., BARCLAYS BANK PLC and DEUTSCHE BANK SECURITIES
INC., as documentation agents, and CITIBANK, N.A. (“Citibank”), as agent (in
such capacity, the “Agent”) for the Lenders (as hereinafter defined), agree as
follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance (each of which
shall be a “Type” of Advance).
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
 
“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 388
Greenwich Street, New York, New York 10013, Account No. 36852248,
Attention:  Bank Loan Syndications, (b) in the case of Advances denominated in
any Committed Currency, the account of the Agent designated in writing from time
to time by the Agent to the Borrower and the Lenders for such purpose and (c) in
any such case, such other account of the Agent as is designated in writing from
time to time by the Agent to the Borrower and the Lenders for such purpose.
 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
 
 
 

--------------------------------------------------------------------------------

 
“Applicable Margin” means (a) for Base Rate Advances, at any date, a rate per
annum equal to the Credit Default Swap Spread minus 1.00%, but not less than
0.00% per annum and (b) for Eurocurrency Rate Advances, as of any date, a
percentage per annum equal to the Credit Default Swap Spread, but not less than
the Credit Default Swap Spread Floor, nor more than the Credit Default Swap
Spread Cap, determined by reference to the Public Debt Rating in effect on such
date as set forth below:
 


Public Debt Rating
S&P/Moody’s/Fitch
Credit Default Swap
Spread Floor
Credit Default Swap
Spread Cap
Level 1
A+ / A1 / A+
 
0.250%
 
1.000%
Level 2
A / A2 / A
 
0.375%
 
1.125%
Level 3
Lower than Level 2
 
0.500%
 
1.250%



“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:


Public Debt Rating
S&P/Moody’s/Fitch
Applicable
Percentage
Level 1
A+ / A1 / A+
 
0.075%
Level 2
A / A2 / A
 
0.100%
Level 3
Lower than Level 2
 
0.125%



“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.
 
“Assuming Lender” has the meaning specified in Section 2.17(d).
 
“Assumption Agreement” has the meaning specified in Section 2.17(d)(ii).
 
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
 
(a)           the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;
 
(b)           ½ of one percent per annum above the Federal Funds Rate; and
 
(c)           the British Bankers Association Interest Settlement Rate
applicable to Dollars for a period of one month (“One Month LIBOR”) plus 1.00%
(for the avoidance of doubt, the One Month LIBOR for any day shall be based on
the rate appearing on Reuters Screen LIBOR01 Page (or other commercially
available source providing such quotations as designated by the Agent from time
to time) at approximately 11:00 a.m. London time on such day).
 
“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.06(a)(i).
 
2
 

--------------------------------------------------------------------------------

 
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.
 
“Borrowing Minimum” means, in respect of Advances denominated in Dollars,
$10,000,000, in respect of Advances denominated in Sterling, £10,000,000 and, in
respect of Advances denominated in Euros, €10,000,000.
 
“Borrowing Multiple” means, in respect of Advances denominated in Dollars,
$1,000,000 in respect of Advances denominated in Sterling, £1,000,000 and, in
respect of Advances denominated in Euros, €1,000,000.
 
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London or, in the
case of an Advance denominated in Euro, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open.
 
“Commitment” means as to any Lender (a)  the Dollar amount set forth under the
caption “Commitments” opposite such Lender’s name on Schedule I hereto, (b) if
such Lender has become a Lender hereunder pursuant to an Assumption Agreement,
the Dollar amount set forth in such Assumption Agreement, or (c) if such Lender
has entered into any Assignment and Acceptance, the Dollar amount set forth for
such Lender in the Register maintained by the Agent pursuant to Section 8.06(d),
as such amount may be reduced pursuant to Section 2.04 or increased pursuant to
Section 2.17.
 
“Commitment Date” has the meaning specified in Section 2.17(b).
 
“Commitment Increase” has the meaning specified in Section 2.17(a).
 
“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland and Euros.
 
“Confidential Information” means information that the Borrower furnishes to the
Agent or any Lender, but does not include any such information that is or
becomes generally available to the public (other than as a result of a violation
of this Agreement) or that is or becomes available to the Agent or such Lender
from a source other than the Borrower that is not, to the best of the Agent’s or
such Lender’s knowledge, acting in violation of a contractual, legal or
fiduciary obligation to the Borrower or its Affiliates.
 
“Consenting Lender” has the meaning specified in Section 2.18(b).
 
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period adjusted to exclude the effects of (a) gains or losses from discontinued
operations, (b) any extraordinary or other non-recurring non-cash gains or
losses (including non-cash restructuring charges), (c) accounting changes
including any changes to Accounting Standards Codification 715 (or any
subsequently adopted standards relating to pension and postretirement benefits)
adopted by the Financial Accounting Standards Board after the date hereof (d)
interest expense, (e) income tax expense or benefit, (f) depreciation,
amortization and other non-cash charges (including actuarial gains or losses
from pension and postretirement plans), (g) interest income, (h) equity income
and losses and (i) other non-operating income or expense.  For the purpose of
calculating Consolidated EBITDA for any period, if during such period the
Borrower or any Subsidiary shall have made a Material Acquisition or Material
Disposition, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect to such Material Acquisition or Material Disposition as
if such Material Acquisition or Material Disposition occurred on the first day
of such period.  “Material Acquisition” means any acquisition or series of
related acquisitions that involves a consideration (including non-cash
consideration) with a fair market value in excess of $10,000,000,000.  “Material
Disposition” means any disposition of property or series of related dispositions
of property that involves consideration (including non-cash consideration) with
a fair market value in excess of $1,000,000,000.
 
3
 

--------------------------------------------------------------------------------

 
“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Consolidated Subsidiaries, determined on a Consolidated basis for such
period in accordance with GAAP.
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07 or 2.08.
 
“Credit Default Swap Spread” means, at any time, for any Advance, the 30 day
moving average credit default swap mid-rate spread of the Borrower interpolated
from the applicable Reset Date (as defined below) to the latest Termination Date
(or, if the period from such date of determination (as set forth in the next
sentence) to the latest Termination Date is less than one year, then the
one-year credit default swap mid-rate spread of the Borrower most recently set
for such Advance.  The Credit Default Swap Spread will be (a) obtained by the
Agent from Markit, (b) set for each Eurocurrency Rate Advance two Business Days
prior to the first day of each Interest Period and (c) set for each Base Rate
Advance on the last Business Day of each calendar quarter for the next
succeeding calendar quarter.  If for any reason the Credit Default Swap Spread
is not available from Markit or a successor thereof, the Credit Default Swap
Spread shall be determined by the Agent by reference to the 30 day moving
average credit default swap mid-rate spread of the Borrower most recently
published by Bloomberg or another similar financial services company selected by
the Agent and approved by the Borrower (which approval shall not be unreasonably
withheld or delayed).  If for any reason the Credit Default Swap Spread cannot
be determined pursuant to the forgoing procedures, the Borrower and the Lenders
shall negotiate in good faith for a period of up to 30 days after the Credit
Default Swap Spread becomes unavailable (such 30-day period, the “Negotiation
Period”) to agree on an alternative method for establishing the Credit Default
Swap Spread.  The Credit Default Swap Spread during the Negotiation Period shall
be the spread most recently provided to the Agent by Markit.  If no such
alternative method is agreed upon during the Negotiation Period, the Credit
Default Swap Spread at any date of determination subsequent to the end of the
Negotiation Period shall be the average of the Credit Default Swap Floor and the
Credit Default Swap Cap as set forth in the definition of “Applicable
Margin”.  Notwithstanding the foregoing (x) as of any date, the Credit Default
Swap Spread shall in no event be less than the Credit Default Swap Floor as set
forth in the definition of “Applicable Margin” or more than the Credit Default
Swap Cap.
 
“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money or with respect to deposits or advances of any kind,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments and (c) all guarantees by such Person of Debt of others.
 
“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be  classified as indebtedness on a Consolidated balance sheet of
such Person.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
 
4
 

--------------------------------------------------------------------------------

 
“Defaulting Lender” means, subject to Section 2.19(d), at any time, any Lender
that, at such time (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Advances, within two Business Days of the
date required to be funded by it hereunder, (b) has notified the Borrower or the
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Agent or the Borrower (based on its reasonable belief that such Lender may not
fulfill its funding obligations hereunder), to confirm in a manner reasonably
satisfactory to the Agent that it will comply with its funding obligations
hereunder, provided that such Lender shall cease to be a Defaulting Lender upon
receipt of such confirmation by, in form and substance reasonably acceptable to,
the Agent or the Borrower, (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any debtor relief law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; or (e) shall generally not
pay its debts as those debts come due or shall admit in writing its inability to
pay its debts or shall become insolvent; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the control, ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a governmental authority, so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.
 
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.
 
“Effective Date” has the meaning specified in Section 3.01.
 
“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 8.06, the Borrower, such approvals not to be unreasonably withheld
or delayed; provided, however, that neither the Borrower nor an Affiliate of the
Borrower shall qualify as an Eligible Assignee.
 
“Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the quoted
spot rate at which the Agent’s principal office in London offers to exchange
Dollars for such Committed Currency in London at approximately 4:00 P.M. (London
time) (unless otherwise indicated by the terms of this Agreement) on such date
as is required pursuant to the terms of this Agreement, and the “Equivalent” in
any Committed Currency of Dollars means the equivalent in such Committed
Currency of Dollars determined by using the quoted spot rate at which the
Agent’s principal office in London offers to exchange such Committed Currency
for Dollars in London at approximately 4:00 P.M. (London time) (unless otherwise
indicated by the terms of this Agreement) on such date as is required pursuant
to the terms of this Agreement.
 
5
 

--------------------------------------------------------------------------------

 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
 
“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the legislative measures of the
European Council for the introduction of, changeover to or operation of a single
or unified European currency.
 
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in Dollars or the applicable Committed Currency at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in Dollars or the applicable
Committed Currency are offered by the principal office of each of the Reference
Banks in London, England to prime banks in the London interbank market at
11:00 A.M. (London time) two Business Days before the first day of such Interest
Period in an amount substantially equal to such Reference Bank’s Eurocurrency
Rate Advance comprising part of such Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period by (b) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period.  If the Reuters Screen LIBOR01 Page (or any successor page) is
unavailable, the Eurocurrency Rate for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing shall be determined by the
Agent on the basis of applicable rates furnished to and received by the Agent
from the Reference Banks two Business Days before the first day of such Interest
Period, subject, however, to the provisions of Section 2.07.
 
6
 

--------------------------------------------------------------------------------

 
“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency that bears interest as provided in Section 2.06(a)(ii).
 
“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Extension Date” has the meaning specified in Section 2.18(b).
 
“FATCA” means Sections 1471 though 1474 of the Internal Revenue Code, as in
effect on the date hereof.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fitch” means Fitch, Inc.
 
“GAAP” has the meaning specified in Section 1.03.
 
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.
 
“Increase Date” has the meaning specified in Section 2.17(a).
 
“Increasing Lender” has the meaning specified in Section 2.17(b).
 
“Information Memorandum” means the information memorandum dated November 5, 2010
used by the Agent in connection with the syndication of the Commitments.
 
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three or six months as the Borrower may, upon notice received by the Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:
 
7
 

--------------------------------------------------------------------------------

 
(a)           the Borrower may not select any Interest Period that ends after
any Termination Date if, after giving effect thereto, the amount of such
Borrowing would exceed the Commitments of Lenders for which a later Termination
Date applies;
 
(b)           Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;
 
(c)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and
 
(d)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
“Lenders” means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to Section 2.17 or 2.18 and each Person that shall become
a party hereto pursuant to Section 8.06.
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor.
 
“Markit” means Markit Group, Ltd. or any successor thereto.
 
“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower and its Subsidiaries taken as a whole, (b) the rights
and remedies of the Agent or any Lender under this Agreement or any Note or
(c) the ability of the Borrower to perform its obligations under this Agreement
or any Note.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
 
8
 

--------------------------------------------------------------------------------

 
“Net Tangible Assets” means, at any date, with respect to the Borrower, the
total assets appearing on the most recently prepared Consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of the most recent fiscal
quarter of the Borrower for which such balance sheet is available, prepared in
accordance with GAAP, less (a) all current liabilities as shown on such balance
sheet and (b) the value (net of any applicable reserves), as shown on such
balance sheet of (i) all trade names, trademarks, licenses, patents, copyrights
and goodwill, (ii) organizational costs and (iii) deferred charges (other than
prepaid items such as insurance, taxes, interest, commissions, rents and similar
items and tangible assets being amortized).
 
“Non-Consenting Lender” has the meaning specified in Section 2.18(b).
 
“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.15 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, as it may be amended or otherwise modified from time to time.
 
“Payment Office” means, for any Foreign Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Borrower and the Lenders.
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 5.01(b) hereof; (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that are not overdue for a period of more than 30
days; (c) pledges or deposits to secure obligations under workers’ compensation
laws or similar legislation or to secure public or statutory obligations; and
(d) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
 
9
 

--------------------------------------------------------------------------------

 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by any of S&P, Moody’s or Fitch, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Borrower or, if any such rating agency shall have issued more than one such
rating, the lowest such rating issued by such rating agency.  For purposes of
the foregoing, (a) if only one of S&P, Moody’s and Fitch shall have in effect a
Public Debt Rating, the Applicable Margin and the Applicable Percentage shall be
determined by reference to the available rating; (b) if none of S&P, Moody’s or
Fitch shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Percentage will be set in accordance with Level 3 under the
definition of “Applicable Margin” or “Applicable Percentage”, as the case may
be; (c) if the ratings established by S&P, Moody’s and Fitch fall within
different levels, the Applicable Margin and the Applicable Percentage shall be
based upon the highest rating, unless the lowest of such ratings is more than
one level below the highest of such ratings, in which case the Applicable Margin
and the Applicable Percentage shall be based upon the rating that is one level
above the lowest of such ratings; (d) if any rating established by S&P, Moody’s
or Fitch shall be changed, such change shall be effective as of the date on
which such change is first announced publicly by the rating agency making such
change; and (e) if S&P, Moody’s or Fitch shall change the basis on which ratings
are established, each reference to the Public Debt Rating announced by S&P,
Moody’s or Fitch, as the case may be, shall refer to the then equivalent rating
by S&P, Moody’s or Fitch, as the case may be.
“Receivables Securitization” means sales of accounts receivable of the Borrower
or any of its Subsidiaries in connection with agreements for limited recourse or
non-recourse sales by the Borrower or Subsidiary for cash, provided that (a) any
such agreement is of a type and on terms customary for comparable transactions
in the good faith judgment of the Board of Directors of the Borrower or
Subsidiary and (b) such agreement does not create any interest in any asset
other than accounts receivable (and property securing or otherwise supporting
accounts receivable) and proceeds of the foregoing.
 
“Reference Banks” means Citibank, Bank of America, N.A., Deutsche Bank AG New
York Branch, JPMorgan Chase Bank, N.A. and Barclays Bank PLC.
 
“Register” has the meaning specified in Section 8.06(d).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount (based on the Equivalent
in Dollars at such time) of the Advances owing to Lenders, or, if no such
principal amount is then outstanding, Lenders having at least a majority in
interest of the Commitments, provided that if any Lender shall be a Defaulting
Lender at such time, there shall be excluded from the determination of Required
Lenders at such time the Commitments of such Lender at such time.
 
“S&P” means Standard & Poor’s Financial Services LLC.
 
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any  ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
 
10
 

--------------------------------------------------------------------------------

 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
 
“Termination Date” means the earlier of (a) December 20, 2014, subject to the
extension thereof pursuant to Section 2.18, and (b) the date of termination in
whole of the Commitments pursuant to Section 2.04 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.18 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.
 
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
 
SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from”  means “from and including” and the words “to” and “until” each
mean “to but excluding”.
 
SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”).
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE ADVANCES
 
SECTION 2.01.  The Advances.  Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date applicable to such Lender in an aggregate amount (based in
respect of any Advances to be denominated in a Committed Currency by reference
to the Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Borrowing) not to exceed at any time outstanding such
Lender’s Commitment.  Each Borrowing shall be in an amount not less than the
Borrowing Minimum or the Borrowing Multiple in excess thereof and shall consist
of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments.  Within the limits of each Lender’s
Commitment, the Borrower may borrow under this Section 2.01, prepay pursuant to
Section 2.09 and reborrow under this Section 2.01.
 
SECTION 2.02.  Making the Advances.  (a)  Each Borrowing shall be made on
notice, given not later than (x) 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurocurrency Rate Borrowing consisting of Eurocurrency
Rate Advances denominated in Dollars, (y) 4:00 P.M. (London time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurocurrency Rate Advances denominated in any Committed
Currency, or (z) 11:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Agent, which shall give to each Lender prompt notice thereof by
telecopier.  Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
by telephone, confirmed immediately in writing, or telecopier in substantially
the form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing consisting of
Eurocurrency Rate Advances, initial Interest Period and currency for each such
Advance.  Each Lender shall, before 1:00 P.M. (New York City time) on the date
of such Borrowing, in the case of a Borrowing consisting of Advances denominated
in Dollars, and before 11:00 A.M. (London time) on the date of such Borrowing,
in the case of a Borrowing consisting of Eurocurrency Rate Advances denominated
in any Committed Currency, make available for the account of its Applicable
Lending Office to the Agent at the applicable Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing.  After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
at the Agent’s address referred to in Section 8.02 or at the applicable Payment
Office, as the case may be.
 
11
 

--------------------------------------------------------------------------------

 
(b)           Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurocurrency Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than the Borrowing Minimum or if
the obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.07 or 2.11 and (ii) the Eurocurrency Rate
Advances may not be outstanding as part of more than 12 separate Borrowings.
 
(c)           Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.  In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
 
(d)           Unless the Agent shall have received notice from a Lender prior to
the time of any Borrowing that such Lender will not make available to the Agent
such Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount.  If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the higher of (A) the
interest rate applicable at the time to Advances comprising such Borrowing and
(B) the cost of funds incurred by the Agent in respect of such amount and
(ii) in the case of such Lender, (A) the Federal Funds Rate in the case of
Advances denominated in Dollars or (B) the cost of funds incurred by the Agent
in respect of such amount in the case of Advances denominated in Committed
Currencies. If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.
 
(e)           The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
 
12
 

--------------------------------------------------------------------------------

 
SECTION 2.03.  Fees.  (a)  Commitment Fee.  The Borrower agrees to pay to the
Agent for the account of each Lender a commitment fee on the amount of such
Lender’s unused Commitment then in effect from the Effective Date in the case of
each Initial Lender and from the effective date specified in the Assumption
Agreement or the Assignment and Acceptance pursuant to which it became a Lender
in the case of each other Lender until the Termination Date applicable to such
Lender at a rate per annum equal to the Applicable Percentage in effect from
time to time, payable in arrears quarterly on the last day of each March, June,
September and December, commencing March 31, 2011, and on the latest Termination
Date; provided that no Defaulting Lender shall be entitled to receive any
commitment fee in respect of its Commitment for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
 
(b)           Agent’s Fees.  The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.
 
SECTION 2.04.  Optional Termination or Reduction of the Commitments.  The
Borrower shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or permanently reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.
 
SECTION 2.05.  Repayment of Advances.  The Borrower shall repay to the Agent for
the ratable account of each Lender on the Termination Date applicable to such
Lender the aggregate principal amount of the Advances made by such Lender then
outstanding.
 
SECTION 2.06.  Interest on Advances.  (a)  Scheduled Interest.  The Borrower
shall pay interest on the unpaid principal amount of each Advance owing to each
Lender from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum:
 
(i)           Base Rate Advances.  During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (x) the Base
Rate in effect from time to time plus (y) the Applicable Margin in effect from
time to time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
 
(ii)           Eurocurrency Rate Advances.  During such periods as such Advance
is a Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.
 
(b)           Default Interest.  Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a) the Agent shall, and upon the
occurrence and during the continuance of any other Event of Default, the Agent
may, and upon the request of the Required Lenders shall, require the Borrower to
pay interest (“Default Interest”) on (i) the unpaid principal amount of each
Advance owing to each Lender, payable in arrears on the dates referred to in
clause (a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Advance pursuant to
clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on Base Rate Advances pursuant to
clause (a)(i) above, provided, however, that following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder whether or not previously required by the Agent.
 
13
 

--------------------------------------------------------------------------------

 
SECTION 2.07.  Interest Rate Determination.  (a)  Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurocurrency Rate.  If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks.  The Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.06(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.06(a)(ii).
 
(b)           If, with respect to any Eurocurrency Rate Advances, the Required
Lenders notify the Agent that (i) they are unable to obtain matching deposits in
the London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurocurrency Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the Borrower and the Lenders,
whereupon (A) the Borrower will, on the last day of the then existing Interest
Period therefor, (1) if such Eurocurrency Rate Advances are denominated in
Dollars, either (x) prepay such Advances or (y) Convert such Advances into Base
Rate Advances and (2) if such Eurocurrency Rate Advances are denominated in any
Committed Currency, either (x) prepay such Advances or (y) exchange such
Advances into an Equivalent amount of Dollars and Convert such Advances into
Base Rate Advances and (B) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended until the Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist; provided that, if the circumstances set forth in
clause (ii) above are applicable, the Borrower may elect, by notice to the Agent
and the Lenders, to continue such Advances in such Committed Currency for
Interest Periods of not longer than one month, which Advances shall thereafter
bear interest at a rate per annum equal to the Applicable Margin plus, for each
Lender, the cost to such Lender (expressed as a rate per annum) of funding its
Eurocurrency Rate Advances by whatever means it reasonably determines to be
appropriate.  Each Lender shall certify its cost of funds for each Interest
Period to the Agent and the Borrower as soon as practicable (but in any event
not later than ten Business Days after the first day of such Interest Period).
 
(c)           If the Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in a Committed Currency, be exchanged for an Equivalent amount of Dollars and
Convert into Base Rate Advances.
 
(d)           On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than the Borrowing Minimum, such Advances
shall automatically (i) if such Eurocurrency Rate Advances are denominated in
Dollars, Convert into Base Rate Advances and (ii) if such Eurocurrency Rate
Advances are denominated in a Committed Currency, be exchanged for an Equivalent
amount of Dollars and Convert into Base Rate Advances.
 
14
 

--------------------------------------------------------------------------------

 
(e)           Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurocurrency Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, (A) if such Eurocurrency Rate
Advances are denominated in Dollars, be Converted into Base Rate Advances and
(B) if such Eurocurrency Rate Advances are denominated in any Committed
Currency, be exchanged for an Equivalent amount of Dollars and be Converted into
Base Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended.
 
(f)           If Reuters Screen LIBOR01 Page is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurocurrency Rate for any Eurocurrency Rate Advances,
 
(i)           the Agent shall forthwith notify the Borrower and the Lenders that
the interest rate cannot be determined for such Eurocurrency Rate Advances,
 
(ii)           with respect to Eurocurrency Rate Advances, each such Advance
will automatically, on the last day of the then existing Interest Period
therefor, (A) if such Eurocurrency Rate Advance is denominated in Dollars,
Convert into a Base Rate Advance and (B) if such Eurocurrency Rate Advance is
denominated in any Committed Currency, be prepaid by the Borrower or be
automatically exchanged for an Equivalent amount of Dollars and be Converted
into a Base Rate Advance (or if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance), and
 
(iii)           the obligation of the Lenders to make Eurocurrency Rate Advances
or to Convert Advances into Eurocurrency Rate Advances shall be suspended until
the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.
 
SECTION 2.08.  Optional Conversion of Advances.  The Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.07 and 2.11, Convert all
Advances denominated in Dollars of one Type comprising the same Borrowing into
Advances denominated in Dollars of the other Type; provided, however, that any
Conversion of Eurocurrency Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurocurrency Rate Advances,
any Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(b) and no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(b).  Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Dollar denominated Advances to be Converted, and (iii) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance.  Each notice of Conversion shall be
irrevocable and binding on the Borrower.
 
SECTION 2.09.  Prepayments of Advances.  (a)  Optional.  The Borrower may, upon
notice at least two Business Days’ prior to the date of such prepayment, in the
case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of the
Borrowing Minimum or a Borrowing Multiple in excess thereof and (y) in the event
of any such prepayment of a Eurocurrency Rate Advance, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(c).
 
15
 

--------------------------------------------------------------------------------

 
(b)           Mandatory.  (i)  If, on any date, the Agent notifies the Borrower
that, on any interest payment date, the sum of (A) the aggregate principal
amount of all Advances denominated in Dollars then outstanding plus (B) the
Equivalent in Dollars (determined on the third Business Day prior to such
interest payment date) of the aggregate principal amount of all Advances
denominated in Committed Currencies then outstanding exceeds 105% of the
aggregate Commitments of the Lenders on such date, the Borrower shall, as soon
as practicable and in any event within two Business Days after receipt of such
notice, subject to the proviso to this sentence set forth below, prepay the
outstanding principal amount of any Advances owing by the Borrower in an
aggregate amount sufficient to reduce such sum to an amount not to exceed 100%
of the aggregate Commitments of the Lenders on such date together with any
interest accrued to the date of such prepayment on the aggregate principal
amount of Advances prepaid; provided that if the aggregate principal amount of
Base Rate Advances outstanding at the time of such required prepayment is less
than the amount of such required prepayment, the portion of such required
prepayment in excess of the aggregate principal amount of Base Rate Advances
then outstanding shall be deferred until the last day of the next maturing
Interest Period of the outstanding Eurocurrency Rate Advances, in an aggregate
amount equal to the excess of such required prepayment.  The Agent shall give
prompt notice of any prepayment required under this Section 2.09(b) to the
Borrower and the Lenders, and shall provide prompt notice to the Borrower of any
such notice of required prepayment received by it from any Lender.
 
(ii)           Each prepayment made pursuant to this Section 2.09(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period, any
additional amounts which the Borrower shall be obligated to reimburse to the
Lenders in respect thereof pursuant to Section 8.04(b).
 
(iii)           The Agent shall calculate on the date of each Notice of
Borrowing and on each interest payment date the sum of (A) the aggregate
principal amount of all Advances denominated in Dollars plus (B) the Equivalent
in Dollars (determined on the third Business Day prior to such interest payment
date) of the aggregate principal amount of all Eurocurrency Rate Advances
denominated in Committed Currencies and shall give prompt notice (and in any
event no later than thirty days) of any prepayment required under this Section
2.10(b) to the Borrower and the Lenders.  The Agent shall give prompt notice of
any prepayment required under this Section 2.09(b) to the Borrower and the
Lenders.
 
SECTION 2.10.  Increased Costs.  (a)  If, due to either (i) the introduction of
or any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding or maintaining Eurocurrency Rate Advances (excluding
for purposes of this Section 2.10 any  such increased costs resulting from (i)
Taxes or Other Taxes (as to which Section 2.13 shall govern) and (ii) changes in
the basis of taxation of overall net income or overall gross income by the
United States or by the foreign jurisdiction or state under the laws of which
such Lender is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Borrower shall from time to time, upon demand by
such Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost provided, however, that before making any such demand,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.  A certificate as to the amount of such increased cost, submitted to the
Borrower and the Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.
 
16
 

--------------------------------------------------------------------------------

 
(b)           If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation or other entity controlling such Lender and that the
amount of such capital is increased by or based upon the existence of such
Lender’s commitment to lend hereunder and other commitments of this type, then,
upon demand by such Lender (with a copy of such demand to the Agent), the
Borrower shall pay to the Agent for the account of such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender or such corporation in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital to be
allocable to the existence of such Lender’s commitment to lend hereunder.  A
certificate as to such amounts submitted to the Borrower and the Agent by such
Lender shall be conclusive and binding for all purposes, absent manifest
error.  For the avoidance of doubt, this Section 2.10(b) shall apply to all
requests, rules, guidelines or directives concerning capital adequacy issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or the United States financial regulatory authorities, regardless of
the date adopted, issued, promulgated or implemented.
 
(c)           If a Lender demands payment from the Borrower at any time pursuant
to Section 2.10, then the Borrower may terminate such Lender’s Commitment
hereunder, provided that (i) no Event of Default shall have occurred and be
continuing at the time of such Commitment termination and (ii) the Lender has
been paid all amounts then due to it under this Agreement.  In no event shall
the termination of a Lender’s Commitment in accordance with this Section impair
or otherwise affect the obligation of the borrower to make the payments demanded
by such Lender pursuant to this Section 2.10.
 
SECTION 2.11.  Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or to fund or maintain Eurocurrency
Rate Advances hereunder (a) each Eurocurrency Rate Advance will automatically,
upon such demand, (i) if such Eurocurrency Rate Advance is denominated in
Dollars, be Converted into a Base Rate Advance and (ii) if such Eurocurrency
Rate Advance is denominated in any Committed Currency, be exchanged into an
Equivalent amount of Dollars and be Converted into a Base Rate Advance and (b)
the obligation of the Lenders to make Eurocurrency Rate Advances or to Convert
Advances into Eurocurrency Rate Advances shall be suspended until the Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist; provided, however, that before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurocurrency Lending Office if the making of such a designation would allow such
Lender or its Eurocurrency Lending Office to continue to perform its obligations
to make Eurocurrency Rate Advances or to continue to fund or maintain
Eurocurrency Rate Advances and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.
 
17
 

--------------------------------------------------------------------------------

 
SECTION 2.12.  Payments and Computations.  (a)  The Borrower shall make each
payment hereunder, without counterclaim or set-off, except with respect to
principal of, interest on, and other amounts relating to, Advances denominated
in a Committed Currency, not later than 11:00 A.M. (New York City time) on the
day when due in Dollars to the Agent at the applicable Agent’s Account in same
day funds.  The Borrower shall make each payment, without counterclaim or
set-off hereunder with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency, not later than
11:00 A.M. (at the Payment Office for such Committed Currency) on the day when
due in such Committed Currency to the Agent, by deposit of such funds to the
applicable Agent’s Account in same day funds.  The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or commitment fees ratably (other than amounts payable
pursuant to Section 2.10, 2.13 or 8.04(c)) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement.  Upon any Assuming Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.17 or an
extension of the Termination Date pursuant to Section 2.18, and upon the Agent’s
receipt of such Lender’s Assumption Agreement and recording of the information
contained therein in the Register, from and after the applicable Increase Date
or Extension Date, as the case may be, the Agent shall make all payments
hereunder and under any Notes issued in connection therewith in respect of the
interest assumed thereby to the Assuming Lender.  Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 8.06(c), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
 
(b)           All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of commitment fees shall be made by the Agent on the basis of a year of
360 days (or, in each case of Advances denominated in Committed Currencies where
market practice differs, in accordance with market practice), in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or commitment fees are
payable.  Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
 
(c)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
 
(d)           Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.
 
18
 

--------------------------------------------------------------------------------

 
(f)           To the extent that the Agent receives funds for application to the
amounts owing by the Borrower under or in respect of this Agreement or any Note
in currencies other than the currency or currencies required to enable the Agent
to distribute funds to the Lenders in accordance with the terms of this Section
2.12, the Agent shall be entitled to convert or exchange such funds into Dollars
or into a Committed Currency or from Dollars to a Committed Currency or from a
Committed Currency to Dollars, as the case may be, to the extent necessary to
enable the Agent to distribute such funds in accordance with the terms of this
Section 2.12; provided that the Borrower and each of the Lenders hereby agree
that the Agent shall not be liable or responsible for any loss, cost or expense
suffered by the Borrower or such Lender as a result of any conversion or
exchange of currencies affected pursuant to this Section 2.12(f) or as a result
of the failure of the Agent to effect any such conversion or exchange; and
provided further that the Borrower agrees to indemnify the Agent and each
Lender, and hold the Agent and each Lender harmless, for any and all losses,
costs and expenses incurred by the Agent or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.12(f).
 
SECTION 2.13.  Taxes.  (a)  Any and all payments by the Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.12 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”).  If the Borrower shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.13) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.
 
(b)           In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).
 
(c)           The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.13) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto.  This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor.
 
19
 

--------------------------------------------------------------------------------

 
(d)           Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent.
 
(e)           (i) Each Lender organized under the laws of a jurisdiction outside
the United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Borrower with
two original Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes.  If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, if at the date of the Assignment and Acceptance
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date.  If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service form W-8BEN or W-8ECI, that the Lender reasonably
considers to be confidential, the Lender shall give notice thereof to the
Borrower and shall not be obligated to include in such form or document such
confidential information.  For purposes of this subsection (e), the terms
“United States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.
 
(ii)           If a payment made to a Lender hereunder would be subject to
United States federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Agent as may be necessary for the Borrower or the Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.
 
(f)           For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form, certificate or other document
described in Section 2.13(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.13(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as the Lender shall reasonably request, and at such Lender’s expense, to
assist the Lender to recover such Taxes.
 
20
 

--------------------------------------------------------------------------------

 
(g)           Any Lender claiming any additional amounts payable pursuant to
this Section 2.13 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
 
SECTION 2.14.  Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.10, 2.13 or 8.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so
recovered.  The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.14 may, to the fullest extent
permitted by law, exercise all its rights of payment with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
 
SECTION 2.15.  Evidence of Debt.  (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances.  The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Note payable to
the order of such Lender in a principal amount up to the Commitment of such
Lender.  Each Lender that receives a Note pursuant to this Section 2.15 agrees
that, upon the earlier of the termination or expiration of this Agreement, such
Lender will return such Note to the Borrower.
 
(b)           The Register maintained by the Agent pursuant to Section 8.06(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Agent from the Borrower hereunder and each
Lender’s share thereof.
 
(c)           Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.
 
21
 

--------------------------------------------------------------------------------

 
SECTION 2.16.  Use of Proceeds.  The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Borrower and its Subsidiaries.
 
SECTION 2.17.  Increase in the Aggregate Commitments.  (a) The Borrower may, not
more than once in any calendar year prior to the Termination Date, by notice to
the Agent, request that the aggregate amount of the Commitment be increased by
an integral multiple of $25,000,000 (each a “Commitment Increase”) to be
effective as of a date that is at least 90 days prior to the scheduled
Termination Date then in effect (the “Increase Date”), as specified in the
related notice to the Agent; provided, however that (i) in no event shall the
aggregate amount of the Commitments at any time exceed $7,000,000,000 and (ii)
on the date of any request by the Borrower for a Commitment Increase and on the
related Increase Date, the conditions set forth in Section 3.02 shall be
satisfied.
 
(b)           The Agent shall promptly notify the Lenders of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”).  Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its
Commitment.  If the Lenders notify the Agent that they are willing to increase
the amount of their respective Commitments by an aggregate amount that exceeds
the amount of the requested Commitment Increase, the requested Commitment
Increase shall be allocated among the Lenders willing to participate therein
based on the ratio of the amount by which each lender is willing to participate
in the requested Commitment Increase on the Commitment Date to the aggregate
amount by which the Lenders are willing to participate in any requested
Commitment Increase on the Commitment Date.
 
(c)           Promptly following each Commitment Date, the Agent shall notify
the Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase.  If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $10,000,000 or an integral multiple of $1,000,000 in excess thereof.
 
(d)           On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.17(c) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with Section
2.18(c), an “Assuming Lender”) shall become a Lender party to this Agreement as
of such Increase Date and the Commitment of each Increasing Lender for such
requested Commitment Increase shall be so increased by such amount (or by the
amount allocated to such Lender pursuant to the last sentence of Section
2.17(b)) as of such Increase Date; provided, however, that the Agent shall have
received on or before such Increase Date the following, each dated such date:
 
22
 

--------------------------------------------------------------------------------

 
(i)           (A) certified copies of resolutions of the Board of Directors of
the Borrower or the Executive Committee of such Board authorizing the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit D hereto;
 
(ii)           an assumption agreement from each Assuming Lender, if any, in
form and substance satisfactory to the Borrower and the Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Borrower; and
 
(iii)           confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Borrower and the
Agent.
 
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.  Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender’s ratable portion of
the Borrowings then outstanding (calculated based on its Commitment as a
percentage of the aggregate Commitments outstanding after giving effect to the
relevant Commitment Increase) and, in the case of such Increasing Lender, an
amount equal to the excess of (i) such Increasing Lender’s ratable portion of
the Borrowings then outstanding (calculated based on its Commitment as a
percentage of the aggregate Commitments outstanding after giving effect to the
relevant Commitment Increase) over (ii) such Increasing Lender’s ratable portion
of the Borrowings then outstanding (calculated based on its Commitment (without
giving effect to the relevant Commitment Increase) as a percentage of the
aggregate Commitments (without giving effect to the relevant Commitment
Increase).  After the Agent’s receipt of such funds from each such Increasing
Lender and each such Assuming Lender, the Agent will promptly thereafter cause
to be distributed like funds to the other Lenders for the account of their
respective Applicable Lending Offices in an amount to each other Lender such
that the aggregate amount of the outstanding Advances owing to each Lender after
giving effect to such distribution equals such Lender’s ratable portion of the
Borrowings then outstanding (calculated based on its Commitment as a percentage
of the aggregate Commitments outstanding after giving effect to the relevant
Commitment Increase).
 
SECTION 2.18.  Extension of Termination Date.  (a) At least 45 days but not more
than 60 days prior to each of the first or second anniversary of the Effective
Date, the Borrower, by written notice to the Agent, may request an extension of
the Termination Date in effect at such time by one year from its then scheduled
expiration.  The Agent shall promptly notify each Lender of such request, and
each Lender shall in turn, in its sole discretion, no later than 35 days prior
to such anniversary date, notify the Borrower and the Agent in writing as to
whether such Lender will consent to such extension.  If any Lender shall fail to
notify the Agent and the Borrower in writing of its consent to any such request
for extension of the Termination Date at least 35 days prior to the applicable
anniversary date, such Lender shall be deemed to be a Non-Consenting Lender with
respect to such request.  The Agent shall notify the Borrower not later than 30
days prior to the applicable anniversary date of the decision of the Lenders
regarding the Borrower’s request for an extension of the Termination Date.
 
(b)           If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.18, the Termination Date in
effect at such time shall, effective as at the applicable anniversary of the
Effective Date (the “Extension Date”), be extended for one year; provided that
on each Extension Date the applicable conditions set forth in Section 3.02 shall
be satisfied.  If less than all of the Lenders consent in writing to any such
request in accordance with subsection (a) of this Section 2.18, the Termination
Date in effect at such time shall, effective as at the applicable Extension Date
and subject to subsection (d) of this Section 2.18, be extended as to those
Lenders that so consented (each a “Consenting Lender”) but shall not be extended
as to any other Lender (each a “Non-Consenting Lender”).  To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.18
and the Commitment of such Lender is not assumed in accordance with subsection
(c) of this Section 2.18 on or prior to the applicable Extension Date, the
Commitment of such Non-Consenting Lender shall automatically terminate in whole
on such unextended Termination Date without any further notice or other action
by the Borrower, such Lender or any other Person; provided that such
Non-Consenting Lender’s rights under Sections 2.10, 2.13 and 8.04, and its
obligations under Section 7.08, shall survive the Termination Date for such
Lender as to matters occurring prior to such date.  It is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Borrower for any requested extension of the Termination Date.
 
23
 

--------------------------------------------------------------------------------

 
(c)           If less than all of the Lenders consent to any such request
pursuant to subsection (a) of this Section 2.18, the Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Agent not later than 25 days prior to the
applicable anniversary of the Effective Date of the amount of the Non-Consenting
Lenders’ Commitments for which it is willing to accept an assignment.  If the
Consenting Lenders notify the Agent that they are willing to accept assignments
of Commitments in an aggregate amount that exceeds the amount of the Commitments
of the Non-Consenting Lenders, such Commitments shall be allocated among the
Consenting Lenders willing to accept such assignments in such amounts as are
agreed between the Borrower and the Agent.  If after giving effect to the
assignments of Commitments described above there remains any Commitments of
Non-Consenting Lenders, the Borrower may arrange for one or more Consenting
Lenders or other Eligible Assignees as Assuming Lenders to assume, effective as
of the Extension Date, any Non-Consenting Lender’s Commitment and all of the
obligations of such Non-Consenting Lender under this Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Consenting
Lender; provided, however, that the amount of the Commitment of any such
Assuming Lender as a result of such substitution shall in no event be less than
$10,000,000 unless the amount of the Commitment of such Non-Consenting Lender is
less than $10,000,000, in which case such Assuming Lender shall assume all of
such lesser amount; and provided further that:
 
(i)           any such Consenting Lender or Assuming Lender shall have paid to
such Non-Consenting Lender (A) the aggregate principal amount of, and any
interest accrued and unpaid to the effective date of the assignment on, the
outstanding Advances, if any, of such Non-Consenting Lender plus (B) any accrued
but unpaid commitment fees owing to such Non-Consenting Lender as of the
effective date of such assignment;
 
(ii)           all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
 
(iii)           with respect to any such Assuming Lender, the applicable
processing and recordation fee required under Section 8.6(a) for such assignment
shall have been paid;
 
provided further that such Non-Consenting Lender’s rights under Sections 2.10,
2.13 and 8.04, and its obligations under Section 7.08, shall survive such
substitution as to matters occurring prior to the date of substitution.  At
least three Business Days prior to any Extension Date, (A) each such Assuming
Lender, if any, shall have delivered to the Borrower and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Borrower and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.18 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender.  Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.
 
24
 

--------------------------------------------------------------------------------

 
(d)           If (after giving effect to any assignments or assumptions pursuant
to subsection (c) of this Section 2.18) Lenders having Commitments equal to more
than 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Borrower, and, subject to the
satisfaction of the conditions in Section 3.02, the Termination Date then in
effect shall be extended for the additional one year period as described in
subsection (a) of this Section 2.18, and all references in this Agreement, and
in the Notes, if any, to the “Termination Date” shall, with respect to each
Consenting Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended.  Promptly following each Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Lender.
 
Section 2.19.  Defaulting Lenders.  (a)   (i)  Notwithstanding anything to the
contrary contained in this Agreement, any payment by the Borrower for the
account of a Defaulting Lender under this Agreement other than any amounts
representing principal or interest payable to such Defaulting Lender  (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise) shall
not be paid or distributed to such Defaulting Lender, but shall instead be
retained by the Agent in a segregated non-interest bearing account until the
earlier of the date the Defaulting Lender is no longer a Defaulting Lender or
the termination of the Commitments and payment in full of all obligations of the
Borrower hereunder and shall be applied at such time or times as may be
determined by the Agent as follows:  first, to the payment of any amounts owing
by such Defaulting Lender to the Agent hereunder; second, as the Borrower may
request (so long as no Default exists), to the funding of any Advance in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Agent or if no such funding has
been requested, to be held by the Agent as cash collateral to fund future
Advances by such Defaulting Lender; third, to the payment of any amounts owing
to the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fourth, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and fifth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that any amounts held as cash collateral for funding obligations of a
Defaulting Lender shall be returned to such Defaulting Lender upon the
termination of this Agreement and the satisfaction of such Defaulting Lender’s
obligations hereunder.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section 2.19
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.  (ii)  Any amount paid by the Borrower for
the account of a Defaulting Lender representing principal or interest payable to
such Defaulting Lender shall be paid to such Defaulting Lender in the same
amounts and in the same manner as if such Defaulting Lender were a not a
Defaulting Lender.
 
25
 

--------------------------------------------------------------------------------

 
(b)           No Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.19,
performance by the Borrower of its obligations shall not be excused or otherwise
modified as a result of the operation of this Section 2.19.  The rights and
remedies against a Defaulting Lender under this Section 2.19 are in addition to
any other rights and remedies which the Borrower, the Agent or any Lender may
have against such Defaulting Lender.
 
(c)           If the Borrower and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Advances of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Advances to be funded and held
on a pro rata basis by the Lenders in accordance with their pro rata share,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
 
ARTICLE III
 
CONDITIONS TO EFFECTIVENESS AND LENDING
 
SECTION 3.01.  Conditions Precedent to Effectiveness of Section
2.01.  Section 2.01 of this Agreement shall become effective on and as of the
first date on or before January 21, 2011 (the “Effective Date”) on which the
following conditions precedent have been satisfied:
 
(a)           Except as disclosed in filings with the Securities and Exchange
Commission prior to the date hereof, there shall have occurred no Material
Adverse Change since December 31, 2009.
 
(b)           There shall exist no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries pending or overtly
threatened before any court, governmental agency or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect or (ii) purports to affect
the legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.
 
(c)           Nothing shall have come to the attention of the Lenders during the
course of their due diligence investigation to lead them to believe that the
Information Memorandum was or has become misleading, incorrect or incomplete in
any material respect; without limiting the generality of the foregoing, the
Lenders shall have been given such access to the management of the Borrower and
its Subsidiaries as they shall have requested.
 
(d)           All governmental and third party consents and approvals necessary
in connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.
 
26
 

--------------------------------------------------------------------------------

 
(e)           The Borrower shall have notified the Agent in writing as to the
proposed Effective Date.
 
(f)           The Borrower shall have paid all accrued fees and expenses of the
Agent and the Lenders (including the accrued fees and expenses of counsel to the
Agent).
 
(g)           On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Borrower, dated the Effective Date,
stating that:
 
(i)           The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
 
(ii)           No event has occurred and is continuing that constitutes a
Default.
 
(h)           The Agent shall have received on or before the Effective Date the
following, each dated the Effective Date, in form and substance satisfactory to
the Agent and (except for the Notes) in sufficient copies for each Lender:
 
(i)           The Notes to the order of the Lenders to the extent requested by
any Lender pursuant to Section 2.15.
 
(ii)           Certified copies of the resolutions of the Board of Directors of
the Borrower approving this Agreement and the Notes, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and the Notes.
 
(iii)           A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes and the other documents
to be delivered hereunder.
 
(iv)           A favorable opinion of the general counsel of the Borrower,
substantially in the form of Exhibit D hereto and as to such other matters as
any Lender through the Agent may reasonably request.
 
(v)           A favorable opinion of Shearman & Sterling LLP, counsel for the
Agent, in form and substance satisfactory to the Agent.
 
(i)           The commitments under the Five Year Credit Agreement (the
“Existing Credit Agreement”) dated as of July 12, 2006 among the Borrower, the
lenders party thereto and Citibank, N.A., as administrative agent, shall have
been or shall simultaneously be terminated and all Debt, interest, fees and
other amounts outstanding under the Existing Credit Agreement shall have been or
shall simultaneously be prepaid in full, and each of the Lenders that is a party
to the Existing Credit Agreement hereby waives, upon the execution of this
Agreement, any requirement of prior notice relating to the termination of the
commitments thereunder.
 
SECTION 3.02.  Conditions Precedent to Each Borrowing, Commitment Increase and
Extension Date.  The obligation of each Lender to make an Advance on the
occasion of each Borrowing, each Commitment Increase and each extension of
Commitments pursuant to Section 2.18  shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing, the applicable Increase Date or the applicable Extension Date (a) the
following statements shall be true (and each of the giving of the applicable
Notice of Borrowing, the request for Commitment Increase or the request for
Commitment Extension and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing, such Increase Date or such Extension Date such
statements are true):
 
27
 

--------------------------------------------------------------------------------

 
(i)           the representations and warranties contained in Section 4.01
(except, in the case of each Borrowing, the representations set forth in the
last sentence of subsection (e) thereof and in subsection (f)(i) thereof) are
correct on and as of such date, before and after giving effect to such Borrowing
and to the application of the proceeds therefrom or from such Commitment
Increase or such Extension Date, as though made on and as of such date,
 
(ii)           no event has occurred and is continuing, or would result from
such Borrowing or from such Commitment Increase or such Extension Date or from
the application of the proceeds therefrom, that constitutes a Default, and
 
(iii)           the Borrowing is within any applicable debt limitations
established by the Board of Directors of the Borrower;
 
and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request related to
clauses (a)(i) or (ii) of this Section.
 
SECTION 3.03.  Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto.  The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:
 
(a)           The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.
 
(b)           The execution, delivery and performance by the Borrower of this
Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, subject to any
applicable debt limitations established by the Board of Directors of the
Borrower, and do not contravene (i) the Borrower’s charter or by-laws or
(ii) law or any contractual restriction binding on or affecting the Borrower.
 
28
 

--------------------------------------------------------------------------------

 
(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of this Agreement or the Notes to be delivered by it.
 
(d)           This Agreement has been, and each of the Notes to be delivered by
it when delivered hereunder will have been, duly executed and delivered by the
Borrower.  This Agreement is, and each of the Notes when delivered hereunder
will be, the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with their respective terms.
 
(e)           The Consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2009, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, accompanied by an opinion of Ernst & Young LLP, independent public
accountants, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at September 30, 2010, and the related Consolidated statements
of income and cash flows of the Borrower and its Subsidiaries for the nine
months then ended, duly certified by the chief financial officer of the
Borrower, copies of which have been furnished to each Lender, fairly present in
all material respects, subject, in the case of said balance sheet as at
September 30, 2010, and said statements of income and cash flows for the nine
months then ended, to year-end audit adjustments, the Consolidated financial
condition of the Borrower and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the periods ended on such dates, all in accordance with generally accepted
accounting principles consistently applied.  Except as disclosed in filings with
the Securities and Exchange Commission prior to the date hereof, since
December 31, 2009, there has been no Material Adverse Change.
 
(f)           There is no pending or threatened action, suit, investigation,
litigation or proceeding affecting the Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that (i) is not disclosed in
a filing by the Borrower with the Securities and Exchange Commission and could
be reasonably likely to have a Material Adverse Effect or (ii) purports to
affect the legality, validity or enforceability of this Agreement or any Note or
the consummation of the transactions contemplated hereby.
 
(g)           The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.  Following application of the proceeds of each Advance, not
more than 25 percent of the value of the assets (either of the Borrower only or
of the Borrower and its Subsidiaries on a Consolidated basis) that are subject
to a restriction on sale, pledge, or disposal under this Agreement will be
represented by margin stock (within the meaning of Regulation U issued by the
Board of Governors of the Federal Reserve System).
 
(h)           The Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
 
ARTICLE V
 
COVENANTS OF THE BORROWER
 
29
 

--------------------------------------------------------------------------------

 
SECTION 5.01.  Affirmative Covenants.  So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will:
 
(a)           Compliance with Laws, Etc.  Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and the Patriot Act.
 
(b)           Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.
 
(c)           Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Subsidiary operates;
provided, however, that the Borrower and its Subsidiaries may self-insure to the
extent consistent with prudent business practice.
 
(d)           Preservation of Corporate Existence, Etc.  Preserve and maintain,
and cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and provided further that neither
the Borrower nor any of its Subsidiaries shall be required to preserve any right
or franchise if the Board of Directors of the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower or such Subsidiary, as the case may be, and that
the loss thereof is not disadvantageous in any material respect to the Borrower
or such Subsidiary.
 
(e)           Visitation Rights.  At any reasonable time and from time to time
during normal business hours, permit the Agent or any of the Lenders or any
agents or representatives thereof, to examine the records and books of account
of, and visit the properties of, the Borrower and any of its Subsidiaries, and,
upon execution of a confidentiality agreement, to discuss the affairs, finances
and accounts of the Borrower and any of its Subsidiaries with any of the
officers or directors of the Borrower and with their independent certified
public accountants, provided, however, that examination of the records and books
of account of the Borrower or any of its Subsidiaries shall occur only at times
when an Advance or Advances shall be outstanding.
 
(f)           Keeping of Books.  Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.
 
(g)           Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
 
30
 

--------------------------------------------------------------------------------

 
(h)           Reporting Requirements.  Furnish to the Lenders:
 
(i)           as soon as available and in any event within 40 days after the end
of each of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer of the
Borrower as having been prepared in accordance with generally accepted
accounting principles (it being understood that the certification provided by
the chief financial officer in compliance with the Sarbanes-Oxley Act is
acceptable for this purpose) and certificates of the chief financial officer of
the Borrower as to compliance with the terms of this Agreement and setting forth
in reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change since the date hereof in
generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall provide the financial information
required for the determination of compliance with Section 5.03 based on GAAP in
effect as of the date hereof;
 
(ii)           as soon as available and in any event within 75 days after the
end of each fiscal year of the Borrower, a copy of the annual report for such
year for the Borrower containing the Consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such fiscal year and Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for
such fiscal year, in each case accompanied by an opinion by Ernst & Young LLP or
other independent public accountants of national standing to the effect that
such Consolidated financial statements fairly present its financial condition
and results of operations on a Consolidated basis in accordance with generally
accepted accounting principles consistently applied and certificates of the
chief financial officer of the Borrower as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change since the date hereof in generally accepted accounting principles used in
the preparation of such financial statements, the Borrower shall provide the
financial information required for the determination of compliance with Section
5.03 based on GAAP in effect as of the date hereof;
 
(iii)           as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Borrower setting forth details of such
Default and the action that the Borrower has taken and proposes to take with
respect thereto;
 
(iv)           if Advances are outstanding and if such are not available on the
Internet at www.att.com, www.sec.gov or another website designated by the
Borrower, promptly after the sending or filing thereof, copies of all reports
that the Borrower sends to any of its securityholders, and copies of all reports
and registration statements that the Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;
 
(v)           prompt notice of the commencement of all actions and proceedings
before any court, governmental agency or arbitrator affecting the Borrower or
any of its Subsidiaries of the type described in Section 4.01(f); and
 
31
 

--------------------------------------------------------------------------------

 
(vi)           such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request of a material nature that may reasonably relate to the condition
(financial or otherwise), operations, properties or prospects of the Borrower or
the Borrower and its Subsidiaries taken as a whole.
 
Reports and financial statements required to be furnished by the Borrower
pursuant to clauses (i), (ii) and (iv) of this subsection (h) shall be deemed to
have been furnished on the earlier of (A) the date on which such reports and
financial statements are posted on the Internet at www.sec.gov or (B) the date
on which the Borrower posts such reports, or reports containing such financial
statements, on its website on the Internet at www.att.com or at such other
website identified by the Borrower in a notice to the Agent and the Lenders and
that is accessible by the Lenders without charge; provided that the Lenders
shall be deemed to have received the information specified in clauses (i), (ii)
and (iv) of this subsection (h) on the date (x) such information is posted at
the website of the Agent identified from time to time by the Agent to the
Lenders and the Borrower and (y) such posting is notified to the Lenders (it
being understood that the Borrower shall have satisfied the timing obligations
imposed by those clauses as of the earliest date such information is posted on
the Internet at www.sec.gov or the website referred to in clause (B) above).
 
SECTION 5.02.  Negative Covenants.  So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will not:
 
(a)           Liens, Etc.  Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:
 
(i)           Permitted Liens,
 
(ii)           purchase money Liens upon or in any real property or equipment
acquired or held by the Borrower or any Subsidiary in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition of such
property or equipment, or Liens existing on such property or equipment at the
time of its acquisition (other than any such Liens created in contemplation of
such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced,
 
(iii)           the Liens existing on the date hereof and described on
Schedule 5.02(a) hereto,
 
(iv)           Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary,
 
32
 

--------------------------------------------------------------------------------

 
(v)           Liens on accounts receivable (and in property securing or
otherwise supporting such accounts receivable together with proceeds thereof) of
the Borrower and its Subsidiaries in connection with a Receivables
Securitization,
 
(vi)           Liens on assets of a Subsidiary that is a regulated telephone
company (a “Telco”) that, pursuant to the public debt indenture(s) of such
Telco, are created upon the merger or conveyance or sale of all or substantially
all of the assets of such Telco,
 
(vii)           Liens on real property securing Debt and other obligations in an
aggregate principal amount not to exceed $1,000,000,000 at any time outstanding,
 
(viii)           other Liens securing Debt and other obligations in an aggregate
principal amount not to exceed at any time outstanding five percent of
Consolidated Net Tangible Assets, and
 
(ix)           the replacement, extension or renewal of any Lien permitted by
clause (iii) or (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Debt secured thereby.
 
(b)           Mergers, Etc.  Merge or consolidate with or into, or, directly or
indirectly, convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to, any Person.
 
(c)           Accounting Changes.  Make or permit, or permit any of its
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by generally accepted accounting
principles.
 
SECTION 5.03.  Financial Covenant.  The Borrower will maintain, as of the last
day of each fiscal quarter, a ratio of Consolidated Debt for Borrowed Money to
Consolidated EBITDA of the Borrower and its Subsidiaries for the four quarters
then ended of not more than 3.0 to 1.
 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:
 
(a)           The Borrower shall fail to pay any principal of any Advance when
the same becomes due and payable; or the Borrower shall fail to pay any interest
on any Advance or to make any other payment of fees or other amounts payable
under this Agreement or any Note within three Business Days after the same
becomes due and payable; or
 
33
 

--------------------------------------------------------------------------------

 
(b)           Any representation or warranty made by the Borrower herein or by
the Borrower (or any of its officers) in connection with this Agreement shall
prove to have been incorrect in any material respect when made; or
 
(c)           (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d), (e) or (h), 5.02 or 5.03, or
(ii) the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 10 days after written notice thereof
shall have been given to the Borrower by the Agent or any Lender; or
 
(d)           The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or net amount of at least $400,000,000 in the aggregate (but excluding
Debt outstanding hereunder) of the Borrower or such Subsidiary (as the case may
be), when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof; or
 
(e)           The Borrower or any of its Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 30 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or
 
(f)           Final and non-appealable judgments or orders for the payment of
money in excess of $400,000,000 in the aggregate shall be rendered against the
Borrower or any of its Subsidiaries thirty days shall have passed since such
judgment became final and non-appealable and enforcement proceedings shall have
been commenced by any creditor upon such judgment or order; provided, however,
that any such judgment or order shall not be an Event of Default under this
Section 6.01(f) if and for so long as (i) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (ii) such insurer, which shall be rated
at least “A” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order; or
 
(g)           (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Borrower (or other securities
convertible into such Voting Stock) representing more than 50% of the combined
voting power of all Voting Stock of the Borrower; or (ii) during any period of
up to 24 consecutive months, commencing after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Borrower shall cease for any reason (other than due to retirement, death or
disability) to constitute a majority of the board of directors of the Borrower
(except to the extent that individuals who at the beginning of such 24-month
period were replaced by individuals (x) elected by 66-2/3% of the remaining
members of the board of directors of the Borrower or (y) nominated for election
by a majority of the remaining members of the board of directors of the Borrower
and thereafter elected as directors by the shareholders of the Borrower); or
 
34
 

--------------------------------------------------------------------------------

 
(h)           The Borrower or any ERISA Affiliate shall fail to satisfy minimum
funding requirements under Section 412 of the Code or Section 302 of ERISA to
any Plan, or apply for a waiver of such requirements;
 
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.
 
ARTICLE VII
 
THE AGENT
 
SECTION 7.01.  Authorization and Authority.  Each Lender hereby irrevocably
appoints Citibank, N.A. to act on its behalf as the Agent hereunder and under
the Notes and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Agent and the
Lenders, and the Borrower shall have no rights as a third party beneficiary of
any of such provisions.
 
SECTION 7.02.  Agent Individually.  (a)  The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.
 
(b)           Each Lender understands that the Person serving as Agent, acting
in its individual capacity, and its Affiliates (collectively, the “Agent’s
Group”) are engaged in a wide range of financial services and businesses
(including investment management, financing, securities trading, corporate and
investment banking and research) (such services and businesses are collectively
referred to in this Section 7.02 as “Activities”) and may engage in the
Activities with or on behalf of the Borrower or its Affiliates.  Furthermore,
the Agent’s Group may, in undertaking the Activities, engage in trading in
financial products or undertake other investment businesses for its own account
or on behalf of others (including the Borrower and its Affiliates and including
holding, for its own account or on behalf of others, equity, debt and similar
positions in the Borrower or its Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of one or more of the Borrower and its Affiliates.  Each Lender
understands and agrees that in engaging in the Activities, the Agent’s Group may
receive or otherwise obtain information concerning the Borrower and its
Affiliates (including information concerning the ability of the Borrower to
perform its obligations hereunder) which information may not be available to any
of the Lenders that are not members of the Agent’s Group.  None of the Agent nor
any member of the Agent’s Group shall have any duty to disclose to any Lender or
use on behalf of the Lenders, and shall not be liable for the failure to so
disclose or use, any information whatsoever about or derived from the Activities
or otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
Borrower) or to account for any revenue or profits obtained in connection with
the Activities, except that the Agent shall deliver or otherwise make available
to each Lender such documents as are expressly required by this Agreement to be
transmitted by the Agent to the Lenders.
 
35
 

--------------------------------------------------------------------------------

 
(c)           Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the
Borrower and its Affiliates) either now have or may in the future have interests
or take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder).  Each Lender agrees
that no member of the Agent’s Group is or shall be required to restrict its
activities as a result of the Person serving as Agent being a member of the
Agent’s Group, and that each member of the Agent’s Group may undertake any
Activities without further consultation with or notification to any
Lender.  None of (i) this Agreement, (ii) the receipt by the Agent’s Group of
information (including Confidential Information) concerning the Borrower or its
Affiliates (including information concerning the ability of the Borrower to
perform its obligations hereunder) nor (iii) any other matter shall give rise to
any fiduciary, equitable or contractual duties (including without limitation any
duty of trust or confidence) owing by the Agent or any member of the Agent’s
Group to any Lender including any such duty that would prevent or restrict the
Agent’s Group from acting on behalf of customers (including the Borrower or its
Affiliates) or for its own account.
 
SECTION 7.03.  Duties of Agent; Exculpatory Provisions.  (a)  The Agent’s duties
hereunder are solely ministerial and administrative in nature and the Agent
shall not have any duties or obligations except those expressly set forth
herein.  Without limiting the generality of the foregoing, the Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, but shall be required to act or refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the written direction of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein), provided that the Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Agent or any of its Affiliates to liability or that is contrary to
this Agreement or applicable law.
 
(b)           The Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.01 or 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct.  The Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Borrower or any Lender shall have given notice to the Agent
describing such Default and such event or events.
 
36
 

--------------------------------------------------------------------------------

 
(c)           Neither the Agent nor any member of the Agent’s Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement or the Information Memorandum, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document or the perfection or priority of any Lien or
security interest created or purported to be created hereby or (v) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than (but subject to the foregoing clause (ii)) to confirm receipt of
items expressly required to be delivered to the Agent.
 
(d)           Nothing in this Agreement shall require the Agent or any of its
Related Parties to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Agent or any of its Related Parties.
 
SECTION 7.04.  Reliance by Agent.  The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of an Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless an officer
of the Agent responsible for the transactions contemplated hereby shall have
received notice to the contrary from such Lender prior to the making of such
Advance, and such Lender shall not have made available to the Agent such
Lender’s ratable portion of the applicable Borrowing.  The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
SECTION 7.05.  Delegation of Duties.  The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent.  The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub-agent and the Related
Parties of the Agent and each such sub-agent shall be entitled to the benefits
of all provisions of this Article VII and Section 8.04 (as though such
sub-agents were the “Agent” hereunder) as if set forth in full herein with
respect thereto.
 
SECTION 7.06.  Resignation of Agent.  (a) The Agent may at any time give notice
of its resignation to the Lenders and the Borrower.  At any time when the Agent
or its Affiliate is a Defaulting Lender, the Required Lenders may, and upon the
request of the Borrower shall, remove the Agent by giving notice to the
Agent.  Upon receipt or giving of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank with an office in New York, New York.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (such 30-day period, the “Lender Appointment Period”), then
the retiring Agent may on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above.  In addition and without any
obligation on the part of the retiring Agent to appoint, on behalf of the
Lenders, a successor Agent, the retiring Agent may at any time upon or after the
end of the Lender Appointment Period notify the Borrower and the Lenders that no
qualifying Person has accepted appointment as successor Agent and the effective
date of such retiring Agent’s resignation.  Upon the resignation effective date
established in such notice and regardless of whether a successor Agent has been
appointed and accepted such appointment, the retiring Agent’s resignation shall
nonetheless become effective and (i) the retiring Agent shall be discharged from
its duties and obligations as Agent hereunder and (ii) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time as
the Required Lenders appoint a successor Agent as provided for above in this
paragraph.  Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties as Agent of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations as
Agent hereunder (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring Agent’s resignation hereunder,
the provisions of this Article and Section 8.04 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.
 
37
 

--------------------------------------------------------------------------------

 
SECTION 7.07.  Non-Reliance on Agent and Other Lenders.  (a)  Each Lender
confirms to the Agent, each other Lender and each of their respective Related
Parties that it (i) possesses (individually or through its Related Parties) such
knowledge and experience in financial and business matters that it is capable,
without reliance on the Agent, any other Lender or any of their respective
Related Parties, of evaluating the merits and risks (including tax, legal,
regulatory, credit, accounting and other financial matters) of (x) entering into
this Agreement, (y) making Advances and other extensions of credit hereunder and
(z) in taking or not taking actions hereunder and thereunder, (ii) is
financially able to bear such risks and (iii) has determined that entering into
this Agreement and making Advances and other extensions of credit hereunder is
suitable and appropriate for it.
 
(b)           Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement, (ii) that it has, independently and
without reliance upon the Agent, any other Lender or any of their respective
Related Parties, made its own appraisal and investigation of all risks
associated with, and its own credit analysis and decision to enter into, this
Agreement based on such documents and information, as it has deemed appropriate
and (iii) it will, independently and without reliance upon the Agent, any other
Lender or any of their respective Related Parties, continue to be solely
responsible for making its own appraisal and investigation of all risks arising
under or in connection with, and its own credit analysis and decision to take or
not take action under, this Agreement based on such documents and information as
it shall from time to time deem appropriate, which may include, in each case:
 
(i)           the financial condition, status and capitalization of the
Borrower;


(ii)           the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with this Agreement;


(iii)           determining compliance or non-compliance with any condition
hereunder to the making of an Advance and the form and substance of all evidence
delivered in connection with establishing the satisfaction of each such
condition;
 
38
 

--------------------------------------------------------------------------------

 

(iv)           the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by the Agent, any other Lender or
by any of their respective Related Parties under or in connection with this
Agreement, the transactions contemplated hereby and thereby or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with this Agreement.


SECTION 7.08.  Indemnification.  The Lenders agree to indemnify the Agent (to
the extent not reimbursed by the Borrower), ratably according to the respective
principal amounts of the Advances then owed to each of them (or if no Advances
are at the time outstanding, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent’s gross
negligence or willful misconduct.  Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Borrower.  In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 7.08 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.
 
SECTION 7.09.  Other Agents.  Each Lender hereby acknowledges that neither the
syndication agent, the documentation agents nor any other Lender designated as
any “Agent” on the signature pages hereof (other than the Agent) has any
liability hereunder other than in its capacity as a Lender.
 
ARTICLE VIII
 
MISCELLANEOUS
 
SECTION 8.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following:  (a) waive any of the
conditions specified in Section 3.01, (b) increase or, subject to Section 2.18,
extend the Commitments of the Lenders, (c) reduce the principal of, or rate of
interest on, the Advances or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Advances, or the number of Lenders, that shall be required for the Lenders or
any of them to take any action hereunder, (f) add any currencies to the
definition of Committed Currencies or (g) amend this Section 8.01; and provided
further that no amendment, waiver or consent shall, unless in writing and signed
by the Agent in addition to the Lenders required above to take such action,
affect the rights or duties of the Agent under this Agreement or any Note.
 
SECTION 8.02.  Notices, Etc.  (a)  All notices and other communications provided
for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied or delivered or (y) as and to the extent
set forth in Section 8.02(b), if to the Borrower, at its address at 208 S. Akard
Street, 27th Floor, Dallas, Texas  75202, Attention:  Assistant Treasurer; if to
any Initial Lender, at its Domestic Lending Office specified opposite its name
on Schedule I hereto; if to any other Lender, at its Domestic Lending Office
specified in the Assumption Agreement or the Assignment and Acceptance pursuant
to which it became a Lender; and if to the Agent, at its address at 1615 Brett
Road, Building #3, New Castle, Delaware 19720, Attention: Bank Loan Syndications
Department; or, as to the Borrower or the Agent, at such other address as shall
be designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Agent.  All such notices and
communications shall be effective when received.  Delivery by telecopier of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.
 
39
 

--------------------------------------------------------------------------------

 
(b)           So long as Citibank or any of its Affiliates is the Agent, such
materials as the Borrower and the Agent shall agree shall be delivered to the
Agent in an electronic medium in a format acceptable to the Agent and the
Lenders by e-mail at oploanswebadmin@citigroup.com.  With the Borrower’s prior
consent, the Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Borrower,
any of its Subsidiaries or any other materials, notices, requests or matters
relating to this Agreement, the Notes or any of the transactions contemplated
hereby (collectively, the “Communications”) available to the Lenders by posting
such notices on Intralinks or a substantially similar electronic system (the
“Platform”); provided, however, that the Borrower’s prior consent is not
required in the event such information is publicly available.  The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform and the Communications are
provided “as is” and “as available” and (iii) neither the Agent nor any of its
Affiliates warrants the accuracy, adequacy or completeness of the Communications
or the Platform and each expressly disclaims liability for errors or omissions
in the Communications or the Platform.  No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.
 
(c)           Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier.  Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
 
SECTION 8.03.  No Waiver; Remedies.  No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
 
SECTION 8.04.  Costs and Expenses.  (a)  The Borrower agrees to pay on demand
all costs and expenses of the Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of Shearman & Sterling LLP, counsel for the Agent, with
respect thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement.  The Borrower further agrees to pay on
demand all costs and expenses of the Agent and the Lenders, if any (including,
without limitation, reasonable counsel fees and expenses), in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 8.04(a).
 
40
 

--------------------------------------------------------------------------------

 
(b)           The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.  In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated.  The Borrower also agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Agent, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.
 
(c)           If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.07(d) or (e), 2.09 or 2.11,
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 8.06 as a result of a
demand by the Borrower pursuant to Section 8.06(a), the Borrower shall, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance  If the amount of the Committed Currency
purchased by any Lender in the case of a Conversion or exchange of Advances in
the case of Section 2.08 or 2.12 exceeds the sum required to satisfy such
Lender’s liability in respect of such Advances, such Lender agrees to remit to
the Borrower such excess.
 
(d)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.10, 2.13 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
 
41
 

--------------------------------------------------------------------------------

 
SECTION 8.05.  Binding Effect.  This Agreement shall become effective (other
than Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of each of the Lenders.
 
SECTION 8.06.  Assignments and Participations.  (a)  Each Lender may and, if
demanded by the Borrower (following a demand by such Lender pursuant to
Section 2.10 or 2.13 or upon such Lender becoming a Defaulting Lender) upon at
least five Business Days’ notice to such Lender and the Agent, will assign to
one or more Persons all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
the Advances owing to it and the Note or Notes held by it); provided, however,
that (i) each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement, (ii) except in
the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $10,000,000 or an integral multiple of $1,000,000 in
excess thereof unless the Borrower and the Agent otherwise agree, (iii) each
such assignment shall be to an Eligible Assignee, (iv) each such assignment made
as a result of a demand by the Borrower pursuant to this Section 8.06(a) shall
be arranged by the Borrower after consultation with the Agent and shall be
either an assignment of all of the rights and obligations of the assigning
Lender under this Agreement or an assignment of a portion of such rights and
obligations made concurrently with another such assignment or other such
assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (v) no Lender shall be obligated to make
any such assignment as a result of a demand by the Borrower pursuant to this
Section 8.06(a) unless and until such Lender shall have received one or more
payments from either the Borrower or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and, subject to Section 2.19, all other
amounts payable to such Lender under this Agreement, and (vi) the parties to
each such assignment shall execute and deliver to the Agent, for its acceptance
and recording in the Register, an Assignment and Acceptance, together with any
Note subject to such assignment and a processing and recordation fee of $3,500
payable by the parties to each such assignment (not including the Borrower),
provided, however, that in the case of each assignment made as a result of a
demand by the Borrower, such recordation fee shall be payable by the Borrower
except that no such recordation fee shall be payable in the case of an
assignment made at the request of the Borrower to an Eligible Assignee that is
an existing Lender, and (vii) any Lender may, without the approval of the
Borrower and the Agent, assign all or a portion of its rights to any of its
Affiliates.  Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Section 2.10, 2.13 and 8.04
to the extent any claim thereunder relates to an event arising prior such
assignment) and be released from its obligations (other than its obligations
under Section 7.08 to the extent any claim thereunder relates to an event
arising prior to such assignment) under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).
 
42
 

--------------------------------------------------------------------------------

 
(b)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.
 
(c)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.
 
(d)           The Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the
“Register”).  In addition, the Agent shall maintain on the Register information
regarding the designation and revocation of designation of any Lender as a
Defaulting Lender.  The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.
 
(e)           Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation.
 
43
 

--------------------------------------------------------------------------------

 
(f)           Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 8.06, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information relating to the Borrower
received by it from such Lender.
 
(g)           Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including,
without limitation, any pledge or assignment to secure obligations to a Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.
 
SECTION 8.07.  Confidentiality; Patriot Act.  Neither the Agent nor any Lender
shall disclose any Confidential Information to any other Person without the
consent of the Borrower, other than (a) to the Agent’s or such Lender’s
Affiliates and their officers, directors, employees, agents and advisors on a
“need to know” basis and, as contemplated by Section 8.06(f), to actual or
prospective assignees and participants, and then, in each case, only if such
Person agrees to be bound by the provisions of this Section 8.07, (b) as
required by any law, rule or regulation or judicial process, (c) as requested or
required by any state, federal or foreign authority or examiner regulating banks
or banking or other financial institutions or self regulatory authority and (d)
in connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights
hereunder.  In the case of a disclosure pursuant to clause (b) above, the
disclosing party agrees, to the extent permitted by applicable law, to promptly
notify the Borrower prior to such disclosure and to request confidential
treatment.  Each of the Lenders hereby notifies the Borrower that, pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow it to identify
the Borrower in accordance with the Patriot Act.
 
SECTION 8.08.  Governing Law.  This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.
 
SECTION 8.09.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
SECTION 8.10.  Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, Borough of Manhattan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the Notes, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court.  The Borrower hereby agrees
that service of process in any such action or proceeding brought in the any such
New York State court or in such federal court may be made upon the Corporate
Secretary of the Borrower at 208 S. Akard Street, 27th Floor, Dallas,
Texas  75202 (the “Process Agent”) and the Borrower hereby irrevocably appoints
the Process Agent its authorized agent to accept such service of process.  The
Borrower hereby further irrevocably consents to the service of process in any
action or proceeding in such courts by the mailing thereof by any parties hereto
by registered or certified mail, postage prepaid, to the Borrower at its address
specified pursuant to Section 8.02.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Agreement or the Notes in the courts of any jurisdiction.
 
44
 

--------------------------------------------------------------------------------

 
(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any
New York State or federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
SECTION 8.11.  Judgment.  (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
 
(b)           If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Committed Currency into Dollars,
the parties agree to the fullest extent that they may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase such Committed Currency with Dollars
at Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.
 
(c)           The obligation of the Borrower in respect of any sum due from it
in any currency (the “Primary Currency”) to any Lender or the Agent hereunder
shall, notwithstanding any judgment in any other currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Agent (as the case may be), of any sum adjudged to be so due in such other
currency, such Lender or the Agent (as the case may be) may in accordance with
normal banking procedures purchase the applicable Primary Currency with such
other currency; if the amount of the applicable Primary Currency so purchased is
less than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to the Borrower such excess.
 
SECTION 8.12.  Substitution of Currency.  If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definitions of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the
Borrower) to be necessary to reflect the change in currency and to put the
Lenders and the Borrower in the same position, so far as possible, that they
would have been in if no change in such Committed Currency had occurred.
 
45
 

--------------------------------------------------------------------------------

 
SECTION 8.13.  License Agreement and CDS Data.
 
(a)  The Agent hereby notifies the Borrower and the Lenders that it has entered
into a licensing agreement (the “Licensing Agreement”) with Markit, pursuant to
which Markit will provide to the Agent for each Business Day a composite end of
day credit default swap spread for the four (4) year credit default swap spread
of the Borrower (the “CDS Data”) that the Agent will use to determine the Credit
Default Swap Spread.  The Agent hereby further notifies the Borrower and the
Lenders that, pursuant to the Licensing Agreement, (i) the CDS Data will be
provided by Markit on an “as is” basis, without express or implied warranty as
to accuracy, completeness, title, merchantability or fitness for a particular
purpose, (ii) Markit has no liability to the Agent for any inaccuracies, errors
or omissions in the CDS Data, except in the event of its gross negligence, fraud
or willful misconduct, (iii) the CDS Data, as provided by Markit, constitutes
confidential information (and each Lender agrees to treat such information in
confidence to the same extent and in the same manner as such Bank is required to
hold Confidential Information pursuant to Section 11.12 hereof), (iv) the CDS
Data, as provided by Markit, may be used by the Agent, the Borrower and the
Lenders solely for the purposes of this Agreement and (v) Markit and the Agent,
except in each case in the event of its gross negligence, fraud or willful
misconduct, shall have no liability whatsoever to either the Borrower or any
Lender or any client of a Lender, whether in contract, in tort, under a
warranty, under statute or otherwise, in respect of any loss or damage suffered
by the Borrower , such Lender or client as a result of or in connection with any
opinions, recommendations, forecasts, judgments or any other conclusions, or any
course of action determined, by such Lender or any client of such Lender based
on the CDS Data.  Each of the Borrower and the Lenders (other than Citibank,
N.A., in its capacity as the Agent, which is a party thereto) agrees that it
shall not be a third party beneficiary of the Licensing Agreement and shall have
no rights or obligations thereunder.
 
(b)           The CDS Data shall be made available to the Borrower pursuant to
procedures agreed upon by the Borrower and the Agent.  The Borrower agrees that
it will use reasonable efforts (e.g., procedures substantially comparable to
those applied by the Borrower in respect of non-public information as to the
business of the Borrower) to keep confidential the CDS Data and the related
materials provided by Markit pursuant to the Licensing Agreement to the extent
that the same is not and does not become publicly available.
 
(c)           It is understood and agreed that in the event of a breach of
confidentiality, damages may not be an adequate remedy and that the Licensing
Agreement provides that Markit shall be entitled to injunctive relief to
restrain any such breach, threatened or actual.
 
(d)           The Borrower acknowledges that each of the Agent and the Lenders
from time to time may conduct business with and may be a shareholder of Markit
and that each of the Agent and the Lenders may have from time to time the right
to appoint one or more directors to the board of directors of Markit.
 
(e)           Notwithstanding the foregoing, the Agent hereby represents and
warrants to the Borrower that the Agent has the express authority under the
Licensing Agreement to provide the CDS Data and the related materials provided
from time to time by Markit to the Borrower.
 
SECTION 8.14.  Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.  Without limiting the foregoing provisions
of this Section 8.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
any debtor relief laws, then such provisions shall be deemed to be in effect
only to the extent not so limited.
 

46 
 

--------------------------------------------------------------------------------

 

SECTION 8.15.  Waiver of Jury Trial.  Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
AT&T INC.


By /s/ Jonathan P. Klug
Title:  Senior Vice President and Treasurer


CITIBANK, N.A.,
as Agent


By /s/ Carolyn Kee
Name:  Carolyn Kee
Title:  Vice President






Initial Lenders


 
CITIBANK, N.A.



By /s/ Carolyn Kee
Name:  Carolyn Kee
 
Title:  Vice President



 
JPMORGAN CHASE BANK, N.A.



 
By /s/ John Kowalczuk

 
Name:  John Kowalczuk

 
Title:  Executive Director



 
BANK OF AMERICA, N.A.



 
By /s/ Lisa Webster

 
Name:  Lisa Webster

 
Title:  Senior Vice President



 
BARCLAYS BANK PLC



 
By /s/ Craig Malloy

 
Name:  Craig Malloy

 
Title:  Director


47 
 

--------------------------------------------------------------------------------

 

BNP PARIBAS


By /s/ Nuala Marley
Name:  Nuala Marley
Title:  Managing Director


By /s/ Gregory Paul
Name:  Gregory Paul
Title:  Managing Director


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH


By /s/ Doreen Barr
Name:  Doreen Barr
Title:  Director


By /s/ Vipul Dhadda
Name:  Vipul Dhadda
Title:  Associate


DEUTSCHE BANK AG NEW YORK BRANCH


By /s/ Andreas Neumeier
Name:  Andreas Neumeier
Title:  Managing Director


By /s/ Yvonne Tilden
Name:  Yvonne Tilden
Title:  Director


GOLDMAN SACHS BANK USA


By /s/ Mark Walton
Name:  Mark Walton
Title:  Authorized Signatory


MORGAN STANLEY BANK, N.A.


By /s/ Ryan Vetsch
Name:  Ryan Vetsch
Title:  Authorized Signatory


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


By /s/ Brian McNany
Name:  Brian McNany
Title:  Authorized Signatory



48 
 

--------------------------------------------------------------------------------

 

THE ROYAL BANK OF SCOTLAND PLC


By /s/ Matthew Pennachio
Name:  Matthew Pennachio
Title:  Vice President


UBS LOAN FINANCE LLC


By /s/ Irja R. Otsa
Name:  Irja R. Otsa
Title:  Associate Director


By /s/ April Varner-Nanton
Name:  April Varner-Nanton
Title:  Director


WELLS FARGO BANK, N.A.


By /s/ Greg D. Campbell
Name:  Greg D. Campbell
Title: Director


INTESA SANPAOLO S.P.A. NEW YORK BRANCH


By /s/ John Michalisin
Name:  John Michalisin
Title:  First Vice President


By /s/ Franco Di Mario
Name:  Franco Di Mario
Title:  First Vice President & Credit Manager


MIZUHO CORPORATE BANK LIMITED


By /s/ Bertram H. Tang
Name:  Bertram H. Tang
Title:  Authorized Signatory


THE NORTHERN TRUST COMPANY


By /s/ Steven W. Ryan
Name:  Steven W. Ryan
Title:  Sr. Vice President


THE BANK OF NEW YORK MELLON


By /s/ Thomas J. Tarasovich, Jr.
Name:  Thomas J. Tarasovich, Jr.
Title:  Vice President

49 
 

--------------------------------------------------------------------------------

 

COMERICA BANK


By /s/ Robert L. Nelson
Name:  Robert L. Nelson
Title:  Vice President


U.S. BANK, NATIONAL ASSOCIATION


By /s/ Colleen McEvoy
Name:  Colleen McEvoy
Title:  Vice President


MANUFACTURERS AND TRADERS TRUST COMPANY


By /s/ Erik Zeppuhar
Name:  Erik Zeppuhar
Title:  Assistant Vice President


STATE STREET BANK AND TRUST COMPANY


By /s/ Juan G. Sierra
Name:  Juan G. Sierra
Title:  Vice President





50 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
AT&T INC.
FOUR YEAR CREDIT AGREEMENT
APPLICABLE LENDING OFFICES
 
Name of Initial Lender
Commitments
 
Domestic Lending Office
Eurocurrency Lending Office
Bank of America, N.A.
$406,250,000
2001 Clayton Rd, Bldg B
Concord, CA 94520
Attn:  Karan Pahuja
T: 415.436.3683
ext. 83752
F: 312.453.6325
2001 Clayton Rd, Bldg B
Concord, CA 94520
Attn:  Karan Pahuja
T: 415.436.3683
ext. 83752
F: 312.453.6325
The Bank of New York Mellon
$109,375,000
BNY Mellon Center
500 Grant Street
Room 3600
Pittsburgh, PA 15258
Attn:  Stephanie Dixon Daniels
T:  315-765-4257
F:  315-765-4782
BNY Mellon Center
500 Grant Street
Room 3600
Pittsburgh, PA 15258
Attn:  Stephanie Dixon Daniels
T:  315-765-4257
F:  315-765-4782
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$171,875,000
1251 Avenue of the Americas
New York, NY 10020
Attn:  Jaime Velez
T:  201-413-8586
F:  201-521-2304 / 2305
1251 Avenue of the Americas
New York, NY 10020
Attn:  Jaime Velez
T:  201-413-8586
F:  201-521-2304 / 2305
Barclays Bank PLC
$406,250,000
745 Seventh Avenue
New York, NY 10019
Attn:  Szufan (Val) Shih
T:  201-499-4980
F:  917-522-0453
745 Seventh Avenue
New York, NY 10019
Attn:  Szufan (Val) Shih
T:  201-499-4980
F:  917-522-0453
BNP Paribas
$343,750,000
787 Seventh Avenue
New York, NY 10019
Attn:  Karl Anderson
T:  212-850-6602
F:  212-850-4013
787 Seventh Avenue
New York, NY 10019
Attn:  Karl Anderson
T:  212-850-6602
F:  212-850-4013
Citibank, N.A.
$406,250,000
1615 Brett Road, Building #3
New Castle, DE  19720
Attn:  Bank Loan Syndications
T:  302-323-5871
F: 212 994-0961
glagentoofficeops@citigroup.com
1615 Brett Road, Building #3
New Castle, DE  19720
Attn:  Bank Loan Syndications
T:  302-323-5871
F: 212 994-0961
glagentoofficeops@citigroup.com
Comerica Bank
$62,500,000
1717 Main Street, 4th Floor
Dallas, TX 75201
Attn: Emily Purvis
T:  214-462-4358
F:  214-462-4240
1717 Main Street, 4th Floor
Dallas, TX 75201
Attn: Emily Purvis
T:  214-462-4358
F:  214-462-4240
Credit Suisse AG, Cayman Islands Branch
$343,750,000
Eleven Madison Avenue
New York, NY 10010
Attn:  Shweta Kharva
T:  919-994-4787
F:  866-469-3871
Eleven Madison Avenue
New York, NY 10010
Attn:  Shweta Kharva
T:  919-994-4787
F:  866-469-3871
Deutsche Bank AG New York Branch
$343,750,000
60 Wall Street
MS: NYC60-4310
New York, NY 10005
Attn:  Sharon Parker
T:  904-527-6518
F:  866-240-3622
60 Wall Street
MS: NYC60-4310
New York, NY 10005
Attn:  Sharon Parker
T:  904-527-6518
F:  866-240-3622
Goldman Sachs Bank USA
$343,750,000
200 West Street
New York, NY 10282
Attn:  Operations Contact
T:  212-902-1099
F:  917-977-3966
200 West Street
New York, NY 10282
Attn:  Operations Contact
T:  212-902-1099
F:  917-977-3966
Intesa Sanpaolo S.p.A. New York Brancy
$109,375,000
1 William Street
New York, NY 10004
Attn:  Alex Papace
T:  212-607-3531
F:  212-607-3897
1 William Street
New York, NY 10004
Attn:  Alex Papace
T:  212-607-3531
F:  212-607-3897
JPMorgan Chase Bank, N.A.
$406,250,000
500 Stanton Christiana Road
Ops 2/3
Newark, DE 19713
Attn: Robert Diaz /
Jenna Poore
T: 302-634-4042 / 1574
F: 201-244-3885
500 Stanton Christiana Road
Ops 2/3
Newark, DE 19713
Attn: Robert Diaz /
Jenna Poore
T: 302-634-4042 / 1574
F: 201-244-3885
Manufacturers and Traders Trust Company
$31,250,000
1 Fountain Plaza, 2nd Flr.
Buffalo, NY 14240
Attn:  Keri Flowers
T:  716-848-7258
F:  716-848-7881
1 Fountain Plaza, 2nd Flr.
Buffalo, NY 14240
Attn:  Keri Flowers
T:  716-848-7258
F:  716-848-7881
Mizuho Corporate Bank, Limited
$109,375,000
1251 Avenue of the Americas
New York, NY 10020
Attn:  Helen Moi
T:  201-626-9292
F:  201-626-9941
1251 Avenue of the Americas
New York, NY 10020
Attn:  Helen Moi
T:  201-626-9292
F:  201-626-9941
Morgan Stanley Bank, N.A.
$171,875,000
One Utah Center
201 South Main Street, 5th Floor
Salt Lake City, Utah 84111
Attn:  Loan Servicing
T:  443-627-4355
F:  718-233-2140
One Utah Center
201 South Main Street, 5th Floor
Salt Lake City, Utah 84111
Attn:  Loan Servicing
T:  443-627-4355
F:  718-233-2140
The Northern Trust Company
$109,375,000
50 South LaSalle Street
Chicago, IL 60603
Attn:  Mary Green
T:  312-557-9748
F:  312-630-1566
50 South LaSalle Street
Chicago, IL 60603
Attn:  Mary Green
T:  312-557-9748
F:  312-630-1566
The Royal Bank of Scotland plc
$343,750,000
600 Washington Blvd.
Stamford, CT 06901
Attn:  Nagarajan Seshadri
T:  203-897-4431
F:  203-873-5019
600 Washington Blvd.
Stamford, CT 06901
Attn:  Nagarajan Seshadri
T:  203-897-4431
F:  203-873-5019
State Street Bank and Trust Company
$31,250,000
100 Huntington Ave., Tower 1, Floor 1
Boston, MA 02206
Attn:  Barbara Yates /
Sara Wingard
T:  617 937-8825 / 8834
F:  617 937-8890
100 Huntington Ave., Tower 1, Floor 1
Boston, MA 02206
Attn:  Barbara Yates /
Sara Wingard
T:  617 937-8825 / 8834
F:  617 937-8890
UBS Loan Finance LLC
$343,750,000
677 Washington Blvd.
Stamford, CT  06501
Attn:  Andres Lasso
T:  203 719-4297
F:  203 719-3390
677 Washington Blvd.
Stamford, CT  06501
Attn:  Andres Lasso
T:  203 719-4297
F:  203 719-3390
U.S. Bank, National Association
$62,500,000
1420 Fifth Avenue
Seattle, WA 98101
Attn:  Antoinette Soriano/
Jonna Susi
T:  503-275-4109 / 4266
F:  866-721-7062
1420 Fifth Avenue
Seattle, WA 98101
Attn:  Antoinette Soriano/
Jonna Susi
T:  503-275-4109 / 4266
F:  866-721-7062
Wells Fargo Bank, National Association
$343,750,000
1700 Lincoln St., 5th Floor
Denver, CO 80203
Attn:  Jennie Calderon-Sanchez
T:  303-863-6136
F:  303-863-2729
1700 Lincoln St., 5th Floor
Denver, CO 80203
Attn:  Jennie Calderon-Sanchez
T:  303-863-6136
F:  303-863-2729
Total Commitments:
$5,000,000,000
   





 

3
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.02(a)
EXISTING LIENS
 
None.
 
 
 
 
 
 
 
 
 
 

 
NYDOCS02/767329
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A - FORM OF
NON-NEGOTIABLE PROMISSORY NOTE
 

U.S.$_______________  Dated:  _______________, 20__ 

 
 
FOR VALUE RECEIVED, the undersigned, AT&T INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of _________________________
(the “Lender”) for the account of its Applicable Lending Office on the later of
the Termination Date and the date designated pursuant to Section 2.05 of the
Credit Agreement (each as defined in the Credit Agreement referred to below) the
principal sum of U.S.$[amount of the Lender’s Commitment in figures] or, if
less, the aggregate principal amount of the Advances made by the Lender to the
Borrower pursuant to the Four Year Credit Agreement dated as of December 6, 2010
among the Borrower, the Lender and certain other lenders parties thereto,
Citigroup Global Markets Inc., JPMorgan Securities LLC, Barclays Capital, the
investment banking division of Barclays Bank PLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as joint lead arrangers and joint bookrunners,
JPMorgan Chase Bank, N.A., as syndication agent, Bank of America, N.A., Barclays
Bank PLC and Deutsche Bank Securities Inc., as documentation agents, and
Citibank, N.A., as Agent for the Lender and such other lenders (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) outstanding on such date.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
 
Both principal and interest in respect of each Advance (i) in Dollars are
payable in lawful money of the United States of America to the Agent at its
account maintained at 388 Greenwich Street, New York, New York 10013, in same
day funds and (ii) in any Committed Currency are payable in such currency at the
applicable Payment Office in same day funds.  Each Advance owing to the Lender
by the Borrower pursuant to the Credit Agreement, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.
 
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Promissory Note, (ii) contains
provisions for determining the Dollar Equivalent of Advances denominated in
Committed Currencies and (iii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
 
AT&T INC.
 
By __________________________
Title:

NYDOCS02/767329
 
 

--------------------------------------------------------------------------------

 

ADVANCES AND PAYMENTS OF PRINCIPAL




 
Date
 
Amount of
Advance
Amount of
Principal Paid
or Prepaid
 
Unpaid Principal
Balance
 
Notation
Made By
                                                                               
                                                                               
                                                                               
         




2 
 

--------------------------------------------------------------------------------

 

EXHIBIT B - FORM OF NOTICE OF
 BORROWING
Citibank, N.A., as Agent
  for the Lenders parties
  to the Credit Agreement
  referred to below
  1615 Brett Road, Building #3
  New Castle, Delaware 19720
[Date]
 
Attention: Bank Loan Syndications Department
 
Ladies and Gentlemen:
 
The undersigned, AT&T Inc., refers to the Four Year Credit Agreement, dated as
of December 6, 2010 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto, Citigroup Global Markets
Inc., JPMorgan Securities LLC, Barclays Capital, the investment banking division
of Barclays Bank PLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
joint lead arrangers and joint bookrunners, JPMorgan Chase Bank, N.A., as
syndication agent, Bank of America, N.A., Barclays Bank PLC and Deutsche Bank
Securities Inc., as documentation agents, and Citibank, N.A., as Agent for said
Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of
the Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:
 
(i)           The Business Day of the Proposed Borrowing is _______________,
20__.
 
(ii)           The Type of Advances comprising the Proposed Borrowing is [Base
Rate Advances] [Eurocurrency Rate Advances].
 
(iii)           The aggregate amount of the Proposed Borrowing is
[$_______________] [for a Borrowing in a Committed Currency.  List currency and
amount of Borrowing].
 
(iv)           The proceeds of the Proposed Borrowing shall be funded to account
maintained by the Borrower at __________ at its office at __________, Account
No. __________.
 
[(v)           The initial Interest Period for each Eurocurrency Rate Advance
made as part of the Proposed Borrowing is _____ month[s].]
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
 
(A)           the representations and warranties contained in Section 4.01 of
the Credit Agreement (except the representations set forth in the last sentence
of subsection (e) thereof and in subsection (f)(i) thereof) are correct, before
and after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date; and
 
 

NYDOCS02/767329
 
 

--------------------------------------------------------------------------------

 

(B)           no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default, and
 
(C)           the Proposed Borrowing is within any applicable debt limitations
established by the Board of Directors of the Borrower.
 
.
 
Very truly yours,
 
AT&T INC.
 
By __________________________
Title:

2 
 

--------------------------------------------------------------------------------

 

EXHIBIT C - FORM OF
ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Four Year Credit Agreement dated as of December 6, 2010
(as amended or modified from time to time, the “Credit Agreement”) among AT&T
Inc., a Delaware corporation (the “Borrower”), the Lenders (as defined in the
Credit Agreement), Citigroup Global Markets Inc., JPMorgan Securities LLC,
Barclays Capital, the investment banking division of Barclays Bank PLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arrangers and
joint bookrunners, JPMorgan Chase Bank, N.A., as syndication agent, Bank of
America, N.A., Barclays Bank PLC and Deutsche Bank Securities Inc., as
documentation agents, and Citibank, N.A., as agent for the Lenders (the
“Agent”).  Terms defined in the Credit Agreement are used herein with the same
meaning.
 
The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:
 
1.           The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement.  After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Advances owing to the Assignee will be as set forth on Schedule 1 hereto.
 
2.           The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto;
and (iv) attaches the Note[, if any] held by the Assignor [and requests that the
Agent exchange such Note for a new Note payable to the order of [the Assignee in
an amount equal to the Commitment assumed by the Assignee pursuant hereto or new
Notes payable to the order of the Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto and] the Assignor in an amount equal to
the Commitment retained by the Assignor under the Credit Agreement,
[respectively,] as specified on Schedule 1 hereto.
 
3.           The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vi) attaches any
U.S. Internal Revenue Service forms required under Section 2.13 of the Credit
Agreement.


NYDOCS02/767329
 
 

--------------------------------------------------------------------------------

 

4.           Following the execution of this Assignment and Acceptance, it will
be delivered to the Agent for acceptance and recording by the Agent.  The
effective date for this Assignment and Acceptance (the “Effective Date”) shall
be the date of acceptance hereof by the Agent, unless otherwise specified on
Schedule 1 hereto.
 
5.           Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
 
6.           Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and commitment fees with respect
thereto) to the Assignee.  The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Notes for periods
prior to the Effective Date directly between themselves.
 
7.           This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
8.           This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.
 
IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.
 
 
 

2
 
 

--------------------------------------------------------------------------------

 

Schedule 1
to
Assignment and Acceptance
 
 
 

Percentage interest assigned:     _____%  Assignee’s Commitment:     $______ 
Aggregate outstanding principal amount of Advances assigned:     $______ 
Principal amount of Note payable to Assignee:     $______  Principal amount of
Note payable to Assignor:     $______  Effective Date*:   _______________, 20__
   

 
 
 
[NAME OF ASSIGNOR], as Assignor
 
By __________________________
Title:
 
Dated:  _______________, 20__
 
[NAME OF ASSIGNEE], as Assignee
 
By __________________________
Title:
 
Dated:  _______________, 20__
 
Domestic Lending Office:
[Address]
 
Eurocurrency Lending Office:
[Address]
 

 
__________________________
*
This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

 

3 
 

--------------------------------------------------------------------------------

 

Accepted [and Approved]** this
__________ day of _______________, 20__
 
CITIBANK, N.A., as Agent
 
By_________________________________                                                      
   Title:
 
[Approved this __________ day
of _______________, 20__
 
AT&T INC.
 
By________________________________]*
   Title:

 
_________________________________ 
**
Required if the Assignee is an Eligible Assignee solely by reason of
clause (iii) of the definition of “Eligible Assignee”.

 
 
*
Required if the Assignee is an Eligible Assignee solely by reason of
clause (iii) of the definition of “Eligible Assignee”.

 

4 
 

--------------------------------------------------------------------------------

 

EXHIBIT D - FORM OF
OPINION OF COUNSEL
FOR THE BORROWER
 
December __, 2010
 
To each of the Lenders parties
 to the Four Year Credit Agreement dated
 as of December 6, 2010
 among AT&T Inc.,
 said Lenders and Citibank, N.A.,
 as Agent for said Lenders, and
 to Citibank, N.A., as Agent
 
Ladies and Gentlemen:
 
Pursuant to Section 3.01(h)(iv) of the Credit Agreement, dated as of December 6,
2010 (the “Credit Agreement”), among AT&T Inc. (the “Borrower”), the Lenders
parties thereto and Citibank, N.A., as Agent for said Lenders, I am of the
opinion that:
 
1.           The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.
 
2.           The Credit Agreement has been duly authorized, executed and
delivered, and constitutes a legal, valid and binding instrument enforceable
against the Borrower in accordance with its terms (subject, as to enforcement of
remedies, to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws of general applicability
relating to or affecting creditors’ rights generally from time to time in effect
and to general principles of equity).
 
3.           Neither the execution and delivery of the Credit Agreement or the
issuance of the Notes, nor the consummation of any other of the transactions
therein contemplated, nor the fulfillment of the terms thereof will conflict
with, result in a breach of, or constitute a default under, the charter or
bylaws of the Borrower or the terms of any indenture or other agreement or
instrument known to me and to which the Borrower is a party or by which the
Borrower is bound, or any applicable law, order or regulation known to me to be
applicable to the Borrower of any court, regulatory body, administrative agency,
governmental body or arbitrator having jurisdiction over the Borrower.
 
4.           No order, consent, authorization, approval, registration or
qualification of or with any governmental agency or body having jurisdiction
over the Borrower is required for the due execution, delivery and performance by
the Borrower of the Credit Agreement and the Notes.
 
5. The form and terms of the Notes have been duly authorized and established by
all necessary corporate action, and, when executed and delivered, will
constitute valid and legally binding obligations of the Borrower (subject, as to
enforcement of remedies, to applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws of general
applicability relating to or affecting creditors’ rights generally from time to
time in effect and to general principles of equity).


NYDOCS02/767329
 
 

--------------------------------------------------------------------------------

 

6. To the best of my knowledge, there is no pending or overtly threatened
action, suit or proceedings against the Borrower or any of its Subsidiaries, as
such term is defined in the Credit Agreement, before any court, governmental
agency or arbitrator that purport to affect the legality, validity, binding
effect or enforceability of the Credit Agreement or any of the Notes or the
consummation of the transactions contemplated thereby or, if likely to have a
materially adverse effect upon the financial condition or operations of the
Borrower, that is not disclosed in a filing by the Borrower with the Securities
and Exchange Commission.
 
In giving the foregoing opinion, I have assumed that at the time of any
Borrowing and the execution of the Notes that any such Borrowing was in
accordance with any applicable debt limitations established by the Board of
Directors of the Borrower.  In addition, I have relied, as to certain matters of
fact, upon certificates of responsible officers of the Borrower and public
officials.
 
Very truly yours,


 

2
 
 

--------------------------------------------------------------------------------

 

EXECUTION COPY
 
U.S. $5,000,000,000
 
FOUR YEAR CREDIT AGREEMENT
 
Dated as of December 6, 2010
 
(with an Effective Date of December 20, 2010)
 
Among
 
AT&T INC.
as Borrower
 
and
 
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
 
and
 
CITIBANK, N.A.
as Administrative Agent
 
and
 
CITIGROUP GLOBAL MARKETS INC.
JPMORGAN SECURITIES LLC
BARCLAYS CAPITAL
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Lead Arrangers and Joint Bookrunners
 
and
 
JPMORGAN CHASE BANK, N.A.
as Syndication Agent
 
and
 
BANK OF AMERICA, N.A.
BARCLAYS BANK PLC
and
DEUTSCHE BANK SECURITIES INC.
as Documentation Agents
 


 

 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
 
ARTICLE I

 
SECTION 1.01.
  Certain Defined Terms
1

 
SECTION 1.02.
  Computation of Time Periods
11

 
SECTION 1.03.
  Accounting Terms
 11

 
 
ARTICLE II

 
  SECTION 2.01.
  The Advances
 11

 
  SECTION 2.02. 
 Making the Advances
 11

 
  SECTION 2.03.
  Fees
 12

 
  SECTION 2.04.
  Termination or Reduction of the Commitments
 13

 
  SECTION 2.05.
  Repayment of Advances
 13

 
  SECTION 2.06.
  Interest on Advances
 13

 
  SECTION 2.07. 
 Interest Rate Determination
 14

 
  SECTION 2.08. 
 Optional Conversion of Advances
 15

 
  SECTION 2.09. 
 Prepayments of Advances
 15

 
  SECTION 2.10. 
 Increased Costs
 16

 
  SECTION 2.11.
  Illegality
 17

 
  SECTION 2.12. 
 Payments and Computations
 18

 
  SECTION 2.13.
  Taxes
 19

 
  SECTION 2.14.
  Sharing of Payments, Etc.
 21

 
  SECTION 2.15. 
 Evidence of Debt
 21

 
  SECTION 2.16.
  Use of Proceeds
 22

 
  SECTION 2.17. 
 Increase in the Aggregate Commitments
 22

 
  SECTION 2.18. 
 Extension of Termination Date
 22

 
 
i
 

--------------------------------------------------------------------------------

 
 
  SECTION 2.19.
  Defaulting Lenders
 24

 
 
ARTICLE III

 
SECTION 3.01.
  Conditions Precedent to Effectiveness of Section 2.01
 25

 
  SECTION 3.02.
  Conditions Precedent to Each Borrowing, Commitment Increase and Extension
Date.
 26

 
  SECTION 3.03. 
 Determinations Under Section 3.01
 27

 
 
ARTICLE IV

 
  SECTION 4.01. 
 Representations and Warranties of the Borrower
 27

 
 
ARTICLE V

 
  SECTION 5.01. 
Affirmative Covenants
 28

 
  SECTION 5.02.
  Negative Covenants
 31

 
  SECTION 5.03. 
 Financial Covenant
 32

 
 
ARTICLE VI

 
  SECTION 6.01.
  Events of Default
 32

 
 
ARTICLE VII

 
  SECTION 7.01. 
  Authorization and Authority
 34

 
  SECTION 7.02.
  Agent Individually
 34

 
  SECTION 7.03. 
  Duties of Agent; Exculpatory Provisions
 35

 
  SECTION 7.04. 
  Reliance by Agent
 36

 
  SECTION 7.05.
  Delegation of Duties
 36

 
  SECTION 7.06.
  Resignation of Agent
 36

 
  SECTION 7.07.
  Non-Reliance on Agent and Other Lenders
 37

 
  SECTION 7.08.
  Indemnification
 37

 
  SECTION 7.09. 
  Other Agents.
 38

 
 
ii
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE VIII

 
  SECTION 8.01.
  Amendments, Etc.
 38

 
  SECTION 8.02.
  Notices, Etc.
 40

 
  SECTION 8.03. 
 No Waiver; Remedies
 40

 
  SECTION 8.04. 
 Costs and Expenses
 39

 
  SECTION 8.05. 
 Binding Effect
 42

 
  SECTION 8.06.  
Assignments and Participations
 42

 
  SECTION 8.07. 
 Confidentiality
 44

 
  SECTION 8.08. 
 Governing Law
 44

 
  SECTION 8.09. 
 Execution in Counterparts
 44

 
  SECTION 8.10.  
 Jurisdiction, Etc.
 44

 
  SECTION 8.11.
  Judgment
 45

 
  SECTION 8.12. 
 Substitution of Currency
 45

 
  SECTION 8.13. 
 License Agreement and CDS Data
 46

 
  SECTION 8.14. 
 Severability
46

 
  SECTION 8.15.
  Waiver of Jury Trial
 47

 




Schedules
 
Schedule I - List of Applicable Lending Offices
 
Schedule 5.02(a) - Existing Liens
 
Exhibits
 
Exhibit A                    -       Form of Note
 
Exhibit B                    -       Form of Notice of Borrowing
 
Exhibit C                    -       Form of Assignment and Acceptance
 
Exhibit D                    -       Form of Opinion of Counsel for the Borrower
 
 
 
iii